           Case 3:20-cv-02064-MMC Document 67-1 Filed 04/29/20 Page 1 of 56



 1   WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
     wfreeman@aclunc.org                              Public Defender
 2   SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
     sriordan@aclunc.org                              Chief Attorney
 3   ANGÉLICA SALCEDA (SBN 296152)                    FRANCISCO UGARTE (CA SBN 241710)
     asalceda@aclunc.org                              francisco.ugarte@sfgov.orga
 4   AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (CA SBN 300505)
     FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
 5   CALIFORNIA                                       EMILOU H. MACLEAN (CA SBN 319071)
     39 Drumm Street                                  emilou.maclean@sfgov.org
 6   San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
     Telephone: (415) 621-2493                        SAN FRANCISCO
 7   Facsimile: (415) 255-8437                        555 Seventh Street
                                                      San Francisco, CA 94103
 8   Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
     Additional Counsel Listed on Following Page      Fax: 415-553-9810
 9
10                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN FRANCISCO DIVISION

12

13   Sofia Bahena Ortuño; Gennady Valeryevich
     Lavrus; Claude Bent; Charles Joseph;                Case No. 3:20-CV-02064-MMC
14   Salomon Medina Calderon; Ricardo Vasquez
     Cruz; J Elias Solorio Lopez; Olvin Said
15   Torres Murillo; Julio Cesar Buendia Alas;           DECLARATION OF HAYDEN
     Marco Montoya Amaya; Mauricio Ernesto               RODARTE
16   Quinteros Lopez; Roxana del Carmen
     Trigueros Acevedo; Ernesto Ambrocio Uc              JUDGE: MAXINE M. CHESNEY
17   Encarnacion;

18                          Petitioners-Plaintiffs,

19                        v.

20   DAVID JENNINGS, Acting Director of the
     San Francisco Field Office of U.S. Immigration
21   and Customs Enforcement; MATTHEW T.
     ALBENCE, Deputy Director and Senior
22   Official Performing the Duties of the Director
     of the U.S. Immigration and Customs
23   Enforcement; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT,
24
                        Respondents-Defendants.
25

26

27

28


                                    CASE NO. 3:20-CV-02064-MMC
                                 DECLARATION OF HAYDEN RODARTE
          Case 3:20-cv-02064-MMC Document 67-1 Filed 04/29/20 Page 2 of 56



 1   BREE BERNWANGER* (NY SBN 5036397)         JORDAN WELLS (SBN 326491)
     bbernwanger@lccrsf.org                    jwells@aclusocal.org
 2   TIFANEI RESSL-MOYER (SBN 319721)          STEPHANIE PADILLA (SBN 321568)
     tresslmoyer@lccrsf.org                    spadilla@aclusocal.org
 3   HAYDEN RODARTE (SBN 329432)               AMERICAN CIVIL LIBERTIES UNION
     hrodarte@lccrsf.org                       FOUNDATION OF SOUTHERN
 4   LAWYERS’ COMMITTEE FOR                    CALIFORNIA
     CIVIL RIGHTS OF                           1313 West Eighth Street
 5   SAN FRANCISCO BAY AREA                    Los Angeles, CA 90017
     131 Steuart St #400                       Telephone: (213) 977-9500
 6   San Francisco, CA 94105                   Facsimile: (213) 977-5297
     Telephone: (415) 814-7631
 7                                             Attorneys for Petitioners-Plaintiffs
     JUDAH LAKIN (SBN 307740)                  *Motion for Admission Pro Hac Vice
 8   judah@lakinwille.com                      Pending
     AMALIA WILLE (SBN 293342)
 9   amalia@lakinwille.com
     LAKIN & WILLE LLP
10   1939 Harrison Street, Suite 420
     Oakland, CA 94612
11   Telephone: (510) 379-9216
     Facsimile: (510) 379-9219
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                  CASE NO. 3:20-CV-02064-MMC
                               DECLARATION OF HAYDEN RODARTE
            Case 3:20-cv-02064-MMC Document 67-1 Filed 04/29/20 Page 3 of 56




 1   I, Hayden Rodarte, declare as follows:

 2          1.      I am an attorney admitted to practice in California and a member of the bar of this

 3   Court. I am a Justice Catalyst fellow and attorney employed at the Lawyers’ Committee for Civil

 4   Rights of the San Francisco Bay Area and co-counsel for Petitioners-Plaintiffs in this action. I

 5   submit this declaration in support of Petitioners-Plaintiffs’ Reply in Support of Preliminary

 6   Injunction. I have personal knowledge of the facts stated in this declaration.

 7          2.      Attached as Exhibit A hereto are a table of data and an accompanying line graph

 8   showing the number of COVID-19 cases among individuals in U.S. Immigration and Customs
 9   Enforcement (“ICE”) detention per day, as reported by ICE at https://www.ice.gov/coronavirus
10   (click on “Confirmed Cases”). This webpage is updated on a nearly daily basis, sometimes
11   multiple times per day, and ICE provides a date- and time-stamp each time it updates this data. I
12   have verified all of the historical data for dates prior to April 24, 2020 using a search tool located
13   at www.web.archive.org, popularly referred to as the “wayback machine.” The accompanying
14   line graph correctly represents the data appearing in the table.
15          3.      Attached as Exhibit B to this declaration is a true and correct copy of the
16   declaration of Dr. Robert B. Greifinger, previously filed as ECF No. 5-2 in Zepeda Rivas v.
17   Jennings, No. 3:20-cv-02731-VC (N.D. Cal.) (“Zepeda Rivas”).
18          4.      Attached as Exhibit C to this declaration is a true and correct copy of the

19   declaration of Dr. Sandra Hernandez, previously filed as ECF No. 35 in Zepeda Rivas.

20      I declare under penalty of perjury that the foregoing is true and correct. Executed this 29th

21   day of April 2020 in Oakland, California.

22
                                                                                    /s/ Hayden Rodarte
23                                                                                      Hayden Rodarte
24

25

26

27
                                                    1
28                                     CASE NO. 3:20-CV-02064-MMC
                                    DECLARATION OF HAYDEN RODARTE
Case 3:20-cv-02064-MMC Document 67-1 Filed 04/29/20 Page 4 of 56




         Exhibit A
    Case 3:20-cv-02064-MMC Document 67-1 Filed 04/29/20 Page 5 of 56




                                               Number of Confirmed COVID-19 Cases
                  Date                               Among ICE Detainees
                                    3/27/20                                          2
                                    3/28/20                                          2
                                    3/29/20                                          2
                                    3/30/20                                          4
                                     3/31/20                                          4
                                      4/1/20                                          4
                                      4/2/20                                          6
                                      4/4/20                                          8
                                      4/6/20                                         13
                                      4/7/20                                         19
                                      4/8/20                                         32
                                      4/9/20                                         48
                                     4/10/20                                         61
                                     4/11/20                                         61
                                     4/12/20                                         61
                                     4/13/20                                         72
                                     4/14/20                                         77
                                     4/15/20                                         89
                                     4/16/20                                        100
                                     4/17/20                                        124
                                     4/18/20                                        124
                                     4/19/20                                        124
                                     4/20/20                                        220
                                     4/21/20                                        253
                                     4/22/20                                        287
                                     4/23/20                                        297
                                     4/24/20                                        317
                                     4/27/20                                        360
4/28/20 (last checked 4/29/20 at 1:12PM PST)                                        425
Case 3:20-cv-02064-MMC Document 67-1 Filed 04/29/20 Page 6 of 56
Case 3:20-cv-02064-MMC Document 67-1 Filed 04/29/20 Page 7 of 56




         Exhibit B
          Case
             Case
               3:20-cv-02064-MMC
                  3:20-cv-02731 Document
                                  Document
                                         5-267-1
                                              Filed
                                                  Filed
                                                    04/20/20
                                                        04/29/20
                                                               Page
                                                                  Page
                                                                    1 of830
                                                                          of 56




     WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
 1   wfreeman@aclunc.org                              Public Defender
     SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
 2   sriordan@aclunc.org                              Chief Attorney
     ANGÉLICA SALCEDA (SBN 296152)                    GENNA ELLIS BEIER (CA SBN 300505)
 3   asalceda@aclunc.org                              genna.beier@sfgov.org
     AMERICAN CIVIL LIBERTIES UNION                   EMILOU H. MACLEAN (CA SBN 319071)
 4   FOUNDATION OF NORTHERN                           emilou.maclean@sfgov.org
     CALIFORNIA                                       FRANCISCO UGARTE (CA SBN 241710)
 5   39 Drumm Street                                  francisco.ugarte@sfgov.org
     San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
 6   Telephone: (415) 621-2493                        SAN FRANCISCO
     Facsimile: (415) 255-8437                        555 Seventh Street
 7                                                    San Francisco, CA 94103
     Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
 8   Additional Counsel Listed on Following Page      Fax: 415-553-9810
 9
                                UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
11

12
     ANGEL DE JESUS ZEPEDA RIVAS,
13   BRENDA RUIZ TOVAR, LAWRENCE
     MWAURA, LUCIANO GONZALO                          DECLARATION OF ROBERT B.
14   MENDOZA JERONIMO, CORAIMA                        GREIFINGER, MD
     YARITZA SANCHEZ NUÑEZ, JAVIER
15   ALFARO, DUNG TUAN DANG,
                      Petitioners-Plaintiffs,
16
                          v.
17
     DAVID JENNINGS, Acting Director of the
18   San Francisco Field Office of U.S. Immigration
     and Customs Enforcement; MATTHEW T.
19   ALBENCE, Deputy Director and Senior
     Official Performing the Duties of the Director
20   of the U.S. Immigration and Customs
     Enforcement; U.S. IMMIGRATION AND
21   CUSTOMS ENFORCEMENT; GEO GROUP,
     INC.; NATHAN ALLEN, Warden of Mesa
22   Verde Detention Facility,
23                      Respondents-Defendants.
24

25

26

27

28
                            DECLARATION OF ROBERT B. GREIFINGER, MD
          Case
             Case
               3:20-cv-02064-MMC
                  3:20-cv-02731 Document
                                  Document
                                         5-267-1
                                              Filed
                                                  Filed
                                                    04/20/20
                                                        04/29/20
                                                               Page
                                                                  Page
                                                                    2 of930
                                                                          of 56




     BREE BERNWANGER* (NY SBN 5036397)            MARTIN S. SCHENKER (SBN 109828)
 1   bbernwanger@lccrsf.org                       mschenker@cooley.com
     TIFANEI RESSL-MOYER (SBN 319721)             COOLEY LLP
 2   tresslmoyer@lccrsf.org                       101 California Street, 5th Floor
     HAYDEN RODARTE (SBN 329432)                  San Francisco, CA 94111
 3   hrodarte@lccrsf.org                          Telephone: (415) 693-2000
     LAWYERS’ COMMITTEE FOR                       Facsimile: (415) 693-2222
 4   CIVIL RIGHTS OF
     SAN FRANCISCO BAY AREA                       TIMOTHY W. COOK (Mass. BBO# 688688)*
 5   131 Steuart St #400                          tcook@cooley.com
     San Francisco, CA 94105                      FRANCISCO M. UNGER (Mass. BBO#
 6   Telephone: (415) 814-7631                    698807)*
                                                  funger@cooley.com
 7   JUDAH LAKIN (SBN 307740)                     COOLEY LLP
     judah@lakinwille.com                         500 Boylston Street
 8   AMALIA WILLE (SBN 293342)                    Boston, MA 02116
     amalia@lakinwille.com                        Telephone: (617) 937-2300
 9   LAKIN & WILLE LLP                            Facsimile: (617) 937-2400
     1939 Harrison Street, Suite 420
10   Oakland, CA 94612
     Telephone: (510) 379-9216
11   Facsimile: (510) 379-9219
12   JORDAN WELLS (SBN 326491)
     jwells@aclusocal.org
13   STEPHANIE PADILLA (SBN 321568)
     spadilla@aclusocal.org
14   AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION OF SOUTHERN CALIFORNIA
15   1313 West Eighth Street
     Los Angeles, CA 90017
16   Telephone: (213) 977-9500
     Facsimile: (213) 977-5297
17
                                Attorneys for Petitioners-Plaintiffs
18                        *Motion for Admission Pro Hac Vice Forthcomin
19

20

21

22

23

24

25

26

27

28
                           DECLARATION OF ROBERT B. GREIFINGER, MD
       CaseCase
            3:20-cv-02064-MMC
                3:20-cv-02731 Document
                               Document5-2
                                         67-1
                                            Filed
                                                Filed
                                                   04/20/20
                                                      04/29/20
                                                             Page
                                                               Page
                                                                  3 of10
                                                                       30of 56




                               Declaration of Robert B. Greifinger, MD

I, Robert B. Greifinger, declare as follows:

    1. I am a physician who has worked in health care for prisoners and detainees for more than
       30 years. I have managed the medical care for inmates in the custody of New York City
       (Rikers Island) and the New York State prison system. I have authored more than 80
       scholarly publications, many of which are about public health and communicable disease.
       I am the editor of Public Health Behind Bars: from Prisons to Communities, a book
       published by Springer (a second edition is due to be published in early 2021); and co-
       author of a scholarly paper on outbreak control in correctional facilities.1

    2. I have been an independent consultant on prison and jail health care since 1995. My
       clients have included the U.S. Department of Justice, Division of Civil Rights (for 23
       years) and the U.S. Department of Homeland Security, Section for Civil Rights and Civil
       Liberties (for six years). I am familiar with immigration detention centers, having toured
       and evaluated the medical care in approximately 20 immigration detention centers, out of
       the several hundred correctional facilities I have visited during my career. I currently
       monitor the medical care in three large county jails for Federal Courts. My resume is
       attached as Exhibit A.

Foundation

    3. In connection with my participation as an expert witness in this case, I have reviewed the
       following documents concerning ICE’s policy and practice related to the coronavirus
       (collectively “ICE COVID protocols”):

        •   The March 6, 2020 interim guidance sheet2 produced by ICE Health Services Corps,
            the body that oversees ICE detention facilities’ medical care,
        •   ICE’s guidance on its website, last updated April 14, 2020 (“ICE Website
            Guidance”),3 and
        •   ICE ERO’s COVID-19 Pandemic Response Requirements, last updated April 10,
            2020 (which I refer to later as the “April 10 Guidance”).4

    4. I have also reviewed the following documents concerning the Mesa Verde and Yuba
       County Jail immigration detention facilities:




1
  Parvez FM, Lobato MN, Greifinger RB. Tuberculosis Control: Lessons for Outbreak Preparedness in Correctional
Facilities. Journal of Correctional Health Care OnlineFirst, published on May 12, 2010 as
doi:10.1177/1078345810367593.
2
  ICE Health Service Corps, Interim Reference Sheet on 2019-Novel Coronavirus (COVID-19) (Mar. 6, 2020),
https://www.aila.org/infonet/ice-interim-reference-sheet-coronavirus.
3
  U.S. Immigration and Customs Enforcement, ICE Guidance on COVID-19, ICE.GOV (last updated Apr. 14, 2020),
https://www.ice.gov/covid19.
4
  U.S. Immigration and Customs Enforcement, Enforcement and Removal Operations, COVID-19 Pandemic
Response Requirements (Apr. 10, 2020), https://www.aila.org/infonet/ice-ero-releases-covid-19-pandemic-response.
       CaseCase
            3:20-cv-02064-MMC
                3:20-cv-02731 Document
                               Document5-2
                                         67-1
                                            Filed
                                                Filed
                                                   04/20/20
                                                      04/29/20
                                                             Page
                                                               Page
                                                                  4 of11
                                                                       30of 56




        •    The declarations of fact witnesses produced in this case concerning the conditions at
             Mesa Verde Detention Center and the ICE detention facility at Yuba County Jail
             (Lisa Knox and Kathleen Kavanaugh, respectively);

        •    Declarations of Plaintiffs and other declarants in this case describing the conditions at
             the detention facilities;

        •    The California Department of Justice Review of Immigration Detention in California
             (February 2019), including descriptions of the facilities and the capacity of Mesa
             Verde Detention Center and Yuba County Jail5 (“CalDOJ Report”);

        •    The 2018 Prison Rape Elimination Act audit for Mesa Verde, describing four dorms,
             three restricted housing unit cells, and medical isolation rooms (page 2) (“Mesa
             Verde PREA Audit”);

        •    Declarations of Carl Takei (Dkts. 177-1 & 119-20) from the motion for summary
             judgment in Lyon v. ICE, Case 13-cv-05878 (2016), including exhibits which contain
             photographs and video stills of Mesa Verde dorms and other facilities circa 2015
             (Dkt. 177-1) (“Takei Mesa Verde Declaration”), and providing the foundation for
             photographs of Yuba County Jail (119-20, including photographs of Unit I (DSC 105
             at Dkt. 197-15), Unit R (DSC 112 & 114 at Dkt. 197-15), and Unit C (DSC 198, at
             Dkt. 197-17);

        •    Redacted expert report of Michael A. Berg from motion for summary judgment in
             Lyon v. ICE, Case 13-cv-05878 (2016), including a description of the Yuba County
             Jail housing units (“Berg Report”);

        •    Declaration of Phil Stanley from Hedrick v. Grant consent decree proceedings
             (2016),6 with a general description of the Yuba County Jail housing units (paragraphs
             12-14) (“Stanley Declaration”).

COVID-19

    5. COVID-19 is a disease caused by a coronavirus that has reached pandemic status. As of
       April 14, 2020, according to the World Health Organization, nearly two million people
       have been diagnosed with COVID-19 around the world and 117,000 people have died.7
       In the United States, nearly 700,000 people have been diagnosed and more than 35,000



5
  https://oag.ca.gov/sites/all/files/agweb/pdfs/publications/immigration-detention-2019.pdf.
6
  Declaration of Phil Stanley in Support of Plaintiffs’ Motion to Enforce Consent Decree and for Further Remedial
Orders, Oct. 20, 2016, Case No. 2:76-cv-00162-GEB, Dkt. 163-4, at
https://bloximages.newyork1.vip.townnews.com/appeal-
democrat.com/content/tncms/assets/v3/editorial/7/15/71575698-9b0b-11e6-824a-
5f3b62160b74/580febccf3c58.pdf.pdf
7
  World Health Organization, Coronavirus Disease 2019 (COVID-19) Situation Report-85, Apr. 14, 2020,
https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200414-sitrep-85-covid-
19.pdf?sfvrsn=7b8629bb_4 (last accessed Apr. 18, 2020).
       CaseCase
            3:20-cv-02064-MMC
                3:20-cv-02731 Document
                               Document5-2
                                         67-1
                                            Filed
                                                Filed
                                                   04/20/20
                                                      04/29/20
                                                             Page
                                                               Page
                                                                  5 of12
                                                                       30of 56




        people have died thus far.8 These numbers are likely an underestimate, due to the lack of
        availability of testing in countries like the United States.

    6. There is no vaccine to prevent COVID-19. There is no known cure or anti-viral
       treatment for COVID-19 at this time. The only way to mitigate COVID-19 is to use
       scrupulous hand hygiene and social distancing.

    7. People in the high-risk category for severe COVID-19, i.e., older adults or those
       with underlying disease, are likely to suffer serious illness and death. The Centers
       for Disease Control and Prevention (CDC) has identified underlying medical
       conditions that may increase the risk of serious COVID-19 for individuals of any
       age including blood disorders, chronic kidney or liver disease, compromised
       immune system, including from HIV, endocrine disorders, including diabetes,
       metabolic disorders, heart and lung disease, hypertension, obesity, neurological
       and neurologic and neurodevelopmental conditions, and current or recent
       pregnancy. According to preliminary data from China, 20% of people in high risk
       categories who contract COVID-19 have died.

    8. In the United States, younger adults with COVID-19 have been severely affected by the
       disease as well. While people under the age of 20 have largely been protected from
       severe effects of the coronavirus, 55% of COVID-19 hospitalizations and 20% of deaths
       were from people between the ages of 20 and 64.9 The World Health Organization has
       recognized that the risk of severe COVID-19 gradually increases with age, beginning at
       around 40 years old.10 Reports from New York City, the area hardest-hit by the virus in
       the United States, show a surprising number of people severely affected who are younger
       and without known underlying conditions.11

    9. A primary concern of medical and public health experts and public officials is the effect
       that the pandemic is having and will have on health systems. Because severe COVID-19
       cases require extended hospitalization and intensive medical care, a significant number of
       COVID-19 cases can quickly overwhelm a health system. This is true in urban areas, but
       is particularly true in rural areas where health care facilities have far more limited
       capacity to respond to an increase in patients who need hospitalization and intensive care.

Mitigation Measures

    10. The mode of transmission of COVID-19 is believed to be through close exposure

8
  Centers for Disease Control and Prevention, Coronavirus Disease 2019: Cases in the US,
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last accessed Apr. 18, 2020).
9
  Centers for Disease Control and Prevention, “Morbidity and Mortality Weekly Report: Severe Outcomes Among
Patients with Coronavirus Disease 2019,” Mar. 27, 2020, at
https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm (last accessed April 18. 2020).
10
   World Health Organization, “Coronavirus Disease 2019: Situation Report—51,” Mar. 11, 2020, at
https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200311-sitrep-51-covid-
19.pdf?sfvrsn=1ba62e57_10.
11
   See, e.g., Michelle Fay Cortez & Olivia Carville, “Many New York Coronavirus Patients Are Young, Surprising
Doctors,” Bloomberg, Apr. 1, 2020, at https://www.bloomberg.com/news/articles/2020-04-01/coronavirus-in-
young-people-ny-patients-skew-younger-some-die.
       CaseCase
            3:20-cv-02064-MMC
                3:20-cv-02731 Document
                               Document5-2
                                         67-1
                                            Filed
                                                Filed
                                                   04/20/20
                                                      04/29/20
                                                             Page
                                                               Page
                                                                  6 of13
                                                                       30of 56




        of someone to a person who is infected with the virus, most commonly through
        respiratory droplets released when a person speaks, coughs or sneezes.
        Transmission is also possible through contact with contaminated surfaces. There is
        ongoing scientific debate about whether coronavirus is airborne – and transmitted
        through aerosols, which stay in the air longer than droplets, thus far accepted as the
        primary means of transmission.12 The extent and importance of airborne (or
        aerosol) transmission in the community (non-healthcare setting) is uncertain at this
        time but a cause for concern and suggests that additional protective measures
        should be taken.

     11. Social distancing and hand hygiene are the only known ways to prevent the rapid
         spread of COVID-19. The recommended hand hygiene measures are frequent
         handwashing with soap and water and the use of alcohol-based sanitizers when
         handwashing is unavailable. Surfaces such as doorknobs and light switches which
         have a high degree of human contact should be cleaned and disinfected regularly
         with bleach.

     12. In addition, health care providers and individuals who come into contact with those
         exposed to, or infected with, COVID-19 should have access to personal protective
         equipment, including gloves, masks, and gowns.

     13. In light of the mixed evidence about airborne transmission, public health experts are
         increasingly recommending additional mitigation measures, such as improved indoor
         ventilation, a prohibition on indoor gatherings, and a requirement that all individuals
         wear masks.

     14. Recognizing the urgency and severity of the pandemic, public health officials have
         recommended extraordinary measures to combat the spread of COVID-19. Schools,
         courts, collegiate and professional sports, theater and other congregate settings have been
         closed as part of a risk mitigation strategy. California Governor Gavin Newsom has
         directed all California residents to shelter in place in order to limit the spread of the
         coronavirus.13

     15. California is one of the states in the United States most severely affected by COVID-19.
         There are a total of more than 27,500 reported positive cases and nearly 1,000 deaths.
         The state health authorities have confirmed community transmission since late
         February.14




12
   See, e.g., World Health Organization, “Modes of transmission of virus causing COVID-19: implications for IPC
precaution recommendations,” Mar. 29, 2020, https://www.who.int/news-room/commentaries/detail/modes-of-
transmission-of-virus-causing-covid-19-implications-for-ipc-precaution-recommendations; Dyani Lewis, “Is the
Coronavirus Airborne? Experts Can’t Agree,” Nature, Apr. 2, 2020, at https://www.nature.com/articles/d41586-020-
00974-w.
13
   See https://covid19.ca.gov/img/Executive-Order-N-33-20.pdf , accessed March 20, 2020.
14
   See https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx, accessed March 20,
2020.
        CaseCase
             3:20-cv-02064-MMC
                 3:20-cv-02731 Document
                                Document5-2
                                          67-1
                                             Filed
                                                 Filed
                                                    04/20/20
                                                       04/29/20
                                                              Page
                                                                Page
                                                                   7 of14
                                                                        30of 56




Risks in Immigration Detention

     16. The conditions of congregate settings, such as jails and immigration detention facilities,
         pose a heightened public health risk to the spread of COVID-19, even greater than other
         non-carceral institutions.

     17. Immigration detention facilities are enclosed environments, much like the cruise ships
         and nursing homes that have been and contine to be the sites of some of the largest
         concentrated outbreaks of COVID-19. Immigration detention facilities have even greater
         risk of infectious spread because of conditions of crowding, the proportion of vulnerable
         people detained, the lack of ventilation, and often scant medical care resources. There
         have been numerous historic documented influenza outbreaks in detention facilities in the
         United States and around the world.

     18. People live in close quarters and cannot achieve the “social distancing” needed to
         effectively prevent the spread of COVID-19. Toilets, sinks, and showers are
         shared, without disinfection between each use. Food preparation and food service
         is communal, with little opportunity for surface disinfection. Staff arrive and leave
         on a shift basis; there is little to no ability to adequately screen staff for new,
         asymptomatic infection.

     19. There are often insufficient cleaning supplies, and people to conduct the required
         intensive cleaning. Detainees are typically not provided hand sanitizer per the rules of the
         facilities. Personal and shared spaces in immigration detention centers are often poorly
         ventilated which increases the transmissibility of infectious diseases whether airborne or
         spread by droplet.

     20. Detainees enter the detention centers from outside and new detainees bring with them a
         new risk of infection transmission. Staff arrive and leave on a shift basis and interact
         daily with others outside of the detention facility; there is little to no ability to adequately
         screen staff for new, asymptomatic infection.

     21. There are increasingly reports of COVID-19 infections in correctional and detention sites
         around the country. Once COVID-19 is introduced into these facilities, it spreads like
         wildfire. In mid-March, the jail at Rikers Island in New York City had not had a single
         confirmed COVID-19 case. Rikers now has a rate of infection that is far higher than the
         infection rates of the most infected regions of the world.15 By March 30, 167 inmates,
         114 correction staff and 20 health workers at Rikers tested positive for COVID-19; two
         correction staff members have died and multiple inmates have been hospitalized.16 The
         Chief Medical Officer of Rikers has described a “public health disaster unfolding before




15
   As of March 26, Wuhan, China had an infection rate of 4.59 per 1,000 people, Lombardy, Italy had an infection
rate of 3.48 per 1,000 people, and New York City had an infection rate of 2.15 per 1,000 people. Legal Aid
16
   Jan Ransom & Alan Feuer, “‘We’re Left For Dead’: Fears of Virus Catastrophe at Rikers Jail,” NY Times, Mar.
30, 2020, at https://www.nytimes.com/2020/03/30/nyregion/coronavirus-rikers-nyc-jail.html.
        CaseCase
             3:20-cv-02064-MMC
                 3:20-cv-02731 Document
                                Document5-2
                                          67-1
                                             Filed
                                                 Filed
                                                    04/20/20
                                                       04/29/20
                                                              Page
                                                                Page
                                                                   8 of15
                                                                        30of 56




        our eyes.” In his view, following CDC guidelines has not been enough to stem the crisis:
        “infections in our jails are growing quickly despite these efforts.”17

     22. Like the explosive growth at Rikers, the Cook County Jail went from two
         confirmed COVID-19 cases on March 23 to 134 cases in a matter of one week,18
         and up to 342 confirmed inmate cases on April 16, 2020.19 Three inmates have
         died.20 In one facility for which I work for the federal court as a medical monitor,
         there have been 47 test-positive custody staff members, and 11 test-positive health
         care staff, and 24 test-positive inmates, with multiple other tests pending results as
         of April 17, 2020.

     23. For all of these reasons, it is highly likely, and perhaps inevitable, that COVID-19 would
         reach the immigration detention facilities, including in California, and it has. It has been
         reported as of April 17, 2020 that ICE has tested only 300 detainees across the country
         for COVID-19, and that one-third of those tested were confirmed positive.21 Otay Mesa
         Detention Center, in San Diego, is reported to have the highest number of confirmed
         COVID-19 cases.22 It is notable that there are so many confirmed cases despite evidence
         of so few tests being conducted at immigration detention facilities.

     24. The heightened risk of infectious disease transmission in immigration detention centers
         threatens the health of detainees, staff and the broader population. An outbreak in the
         detention facility will likely increase the transmission in the community as detainees will
         be released, and staff, contractors, and vendors will come and go from the facilities to the
         communities.

Medical Care in Immigration Detention

     25. Many immigration detention facilities lack adequate medical care infrastructure to
         address the spread of infectious disease and treatment of high-risk people in detention. As
         examples, immigration detention facilities often use practical nurses who practice beyond



17
   Ross MacDonald (@RossMacDonaldMD), Twitter (Mar. 30, 2020, 8:03 PM),
https://twitter.com/rossmacdonaldmd/status/1244822686280437765?s=12 (“I can assure you we were following the
CDC guidelines before they were issued. We could have written them ourselves. . . [I]infections in our jails are
growing despite these efforts.”).
18
   Sam Kelly, “134 Inmates at Cook County Jail Confirmed Positive for COVID-19,” Chicago Sun Times, Mar. 30,
2020, at https://chicago.suntimes.com/coronavirus/2020/3/29/21199171/cook-county-jail-coronavirus-positive-134-
cases-covid-19.
19
   Andy Grimm, ‘I feel like I lost the battle for my husband,’ widow of dead Cook County Jail detainee
says, Chicago Sun Times, https://chicago.suntimes.com/2020/4/16/21224183/lost-battle-husband-widow-dead-cook-
county-jail-detainee-coronavirus (Apr. 16, 2020).
20
   Id.
21
   Tanvi Misra, “ICE’s COVID-19 test figures hint at health crisis in detention,” Roll Call, Apr. 17, 2020, at
https://www.rollcall.com/2020/04/17/ices-covid-19-test-figures-hint-at-health-crisis-in-detention/.
22
   Kate Morrissey, “Otay Mesa immigration courts closed, hearings postponed as detention facility COVID-19 cases
grow,” San Diego Union Tribune, Apr. 15, 2020, at
https://www.sandiegouniontribune.com/news/immigration/story/2020-04-15/otay-mesa-immigration-courts-closed-
hearings-postponed-as-detention-facility-covid-19-cases-grow.
      CaseCase
           3:20-cv-02064-MMC
               3:20-cv-02731 Document
                              Document5-2
                                        67-1
                                           Filed
                                               Filed
                                                  04/20/20
                                                     04/29/20
                                                            Page
                                                              Page
                                                                 9 of16
                                                                      30of 56




      the scope of their licenses; have part-time physicians who have limited availability to be
      on-site; and facilities with no formal linkages with local health departments or hospitals.

   26. Even where they do have formal linkages with local health departments or hospitals,
       detention facilities are often in under-resourced areas where the local health department
       or hospital would quickly become overwhelmed in the face of an infectious disease
       outbreak.

   27. Immigration detention facilities and jails are ill-equipped to diagnose and manage the
       spread of a disease like COVID-19. Health care providers should have access to personal
       protective equipment, including masks. Access to resources for testing and personal
       protective equipment are often inadequate in immigration detention facilities.

   28. Those infected and symptomatic should be isolated in negative pressure rooms, which
       rarely exist in jails and detention facilities. Where such negative pressure rooms do exist,
       there are rarely enough to be available in the event of an outbreak.

Risk Mitigation

   29. Risk mitigation is the only viable public health strategy available to limit transmission of
       infection, morbidity and mortality in immigration detention centers, and to decrease the
       likely public health impact outside of the detention centers.

   30. For a disease that is either spread by droplets or aerosol, the most effective mitigation
       strategy to limit the spread of the virus is to reduce crowding, as this increases the
       opportunity for social distancing.

   31. The detention center is a microcosm of the broader community. Social distancing and
       scrupulous hygiene and sanitation are required to avoid infection or an outbreak. If there
       is inadequate social distancing, hygiene and sanitation, there will almost certainly be
       infection and an outbreak. In the event of an outbreak, those who are medically
       vulnerable will be most immediately at risk, but eventually the effect will be felt by all as
       the health care infrastructure will be inadequate to respond to the needs.

   32. In an immigration detention center, even if everyone is isolated in a single cell, there is
       still an increased risk of transmission among detainees and staff because the institutional
       setting requires the delivery of food, cleaning supplies, documents, and other items.
       However, in most immigration detention facilities, individuals are not isolated in a single
       cell, or housed in an environment where social distancing is an option. This massively
       increases the risks of transmission and an outbreak in the detention centers.

Mesa Verde Detention Center and ICE Detention at Yuba County Jail

   33. From my review of the available evidence, I have grave concerns about the possibility of
       social distancing, and other risk mitigation measures, at Mesa Verde Detention Center
       and for ICE detainees at Yuba County Jail.
        Case
           Case
             3:20-cv-02064-MMC
                3:20-cv-02731 Document
                                Document
                                       5-267-1
                                            Filed
                                                Filed
                                                  04/20/20
                                                      04/29/20
                                                             Page
                                                                Page
                                                                  10 of
                                                                     1730
                                                                        of 56




     34. I understand that there is no capacity for social distancing in the sleeping arrangements
         for detainees at Mesa Verde Detention Center or for the ICE detainees at Yuba County
         Jail. Detainees are almost all in bunk beds, which by definition prohibits social distancing
         as the distance between the upper and lower bunks is less than six feet. In almost all cases
         where there is more than one bunk to a room, detainees who sleep in bunk beds report
         that they sleep within reaching distance of at least one other bed where someone is
         sleeping.23

             a. At Mesa Verde Detention Center there are four units: A, B, C and D. Unit
                B is used for women while the remaining units are used for men.24 Each
                dormitory room houses 100 detainees in bunk beds only a few feet apart.25
                As one of the declarants described: “[The bunk beds] are so close to one
                another that I can reach out my arms and touch another bunk bed. I sleep on
                the bottom bunk and if I sit up, I will bump my head on the upper bunk.”26
                This is fundamentally a congregate living space where there is a high risk
                of infectious spread. From the reports of those currently detained there,
                some if not all of the units are at or near capacity.

             b. Yuba County Jail has a more diverse set of sleeping arrangements, but none
                of the sleeping arrangements appear safe in the context of the coronavirus.
                Detainees sleep in “linear-style open bar front cells,” dormitories, or
                double-celled housing.27 Regardless of the type of room, most ICE
                detainees at Yuba sleep in housing units where they are in bunk beds which
                are fewer than six feet away from the other bed in the same bunk, and fewer
                than six feet from the next bunk bed.28 I understand that ICE detainees at
                Yuba County Jail are typically commingled with County detainees held for
                criminal offenses or awaiting trial.29 This means that there are significant
                numbers of detainees transferred in and out of the units, something reported
                at both facilities by declarants,30 which carries inherent risks as described
                above. While Yuba County Jail has reportedly released some people so the
                jail is not at capacity, from the current reports of those detained, the units
                are still sufficiently crowded that social distancing is not possible.

                       i. The “tanks” in the “Old Jail” at Yuba—Units G through L—are
                          “not enclosed rooms” but are “separated from the corridors only by
                          a set of bars, with open spaces between the bars, so air flows freely
                          between the tanks and corridors.” Each “tank” has space for

23
   See, e.g., Declaration of Dung Tuan Dang, paras. 11, 13-14; Declaration of Javier Alfaro, para. 18; Declaration of
Coraima Yaritza Sanchez Nuñez, para. 14.
24
   Berg Report at 10.
25
   Mesa Verde PREA Audit at 2; Knox Declaration, para. 9; Takai Mesa Verde Declaration at 4, 10-12.
26
   Declaration of Javier Alfaro, para. 16.
27
   Stanley Declaration, para. 12-14.
28
   Kavanagh Declaration, para. 5 (Yuba). See, e.g., Declaration of Brenda Rubi Ruiz Tovar, para. 14; Declaration of
Lawrence Kuria Mwaura, para. 10.
29
   Kavanagh Declaration, para. 3 (Yuba).
30
   See, e.g., Declaration of Dung Tuan Dang, para. 12; Declaration of Javier Alfaro, para. 17; Declaration of
Coraima Yaritza Sanchez Nuñez, para. 16.
        Case
           Case
             3:20-cv-02064-MMC
                3:20-cv-02731 Document
                                Document
                                       5-267-1
                                            Filed
                                                Filed
                                                  04/20/20
                                                      04/29/20
                                                             Page
                                                                Page
                                                                  11 of
                                                                     1830
                                                                        of 56




                           approximately two dozen men who sleep in “sets of bunk beds that
                           are spaced only a few feet apart.”31 In the tanks, according to the
                           Kavanagh fact declaration, it is “impossible for people to be six feet
                           apart from each other.”32

                      ii. B and C pods are “large open rooms” with bunk beds holding
                          approximately 50 people each, with each bed only a few feet apart
                          from the next. B pod includes both ICE and County detainees; C
                          pod is exclusively ICE detainees.33 T is compromised of “two
                          interconnected small rooms with multiple bunks lining the walls.”34

                     iii. P and R Pods are female housing units of congregate living space. R
                          Pod includes “approximately two dozen bunk beds spaced a few
                          feet apart lining one wall, a half wall dividing the room lengthwise,
                          and a row of tightly spaced tables,” as well as “approximately three
                          showers with plastic dividers between them.” According to the
                          Kavanagh fact declaration, “the size and layout . . . make[s] it hard
                          to navigate without coming very close to or into direct physical
                          contact with others.”35 P Pod, another female housing unit, includes
                          space for a dozen women in a very compact space.36

                     iv. D, E and F pods are “approximately twenty two-person cells” where
                         individuals sleep in bunk beds. Each cell has a bunk bed, sink and
                         toilet. According to the Kavanagh fact declaration, “When two
                         detainees are anywhere in their small cells, it would be impossible
                         for them to be six feet apart.”37 Q1 and Q2 are two-person cells.38

                      v. There are two “administrative segregation units—the ‘A-pod’ for
                         men and the ‘S-Tank’ for women.” These are “one- and two-person
                         celled housing,” which together have the capacity for 46
                         individuals.39 Even if these units created the possibility of achieving
                         greater social distancing for a small number of persons at Yuba,
                         they would be nowhere near sufficient to solve the social distancing
                         problems confronted by the vast majority of the detainee population.


31
   Kavanagh Declaration, para. 9.
32
   Kavanagh Declaration, para. 9. See also Berg Report at 9; Photographs DSC 00179 & 00180 (Yuba Unit L).
33
   Kavanagh Declaration, para. 6. See also Berg Report at 9; Photograph DSC 00198 (Yuba Unit C)
34
   Berg Report at 9.
35
   Kavanagh Declaration, para. 10. See also Photographs DSC 00112 & 00114 (Yuba Unit R).
36
   Id.
37
   Kavanagh Declaration, para. 7 (Yuba). See also Berg Report at 9 (“Units D, E, and F are celled units that hold
about fifty inmates each.”). DSC 00106 (Yuba Unit I, with bolted table against the wall); DSC 00179 (Yuba Unit L,
with bolted table and chairs); DSC 00175 (Yuba Unit K); DSC 00105 & 00106 (Yuba Unit I). Knox Declaration,
para. 9 (Mesa Verde).
38
   Berg Report at 9.
39
   Stanley Declaration, para. 12-14. See also Berg Report at 9 (“S1, S1, S3, S4, S5, and S6 are two-bed cells used for
segregation.”).
        Case
           Case
             3:20-cv-02064-MMC
                3:20-cv-02731 Document
                                Document
                                       5-267-1
                                            Filed
                                                Filed
                                                  04/20/20
                                                      04/29/20
                                                             Page
                                                                Page
                                                                  12 of
                                                                     1930
                                                                        of 56




     35. Because detainees get in and out of bed, bunk beds that are closer than ten feet from one
         another will not allow adequate social distancing. Moreover, the risk of disease
         tramsmission from communal sleeping arrangements is greater than the risk of risk of
         transmission for otherwise being in the proximity of infected individuals for short periods
         of time, for instance passing individuals in the street or the grocery store. This is because
         risk increases in confined spaces as the time increases.

     36. I understand that there are few isolation cells, which together would be insufficient for
         segregating individuals who are confirmed infected.

             a. At Mesa Verde Detention Center, there are believed to be “fewer than five
                isolation cells,” which are typically occupied by those with chronic mental
                health conditions or subject to disciplinary isolation.40 There are medical
                isolation rooms in the medical unit which are sometimes used for
                “protective custody segregation.” There is also a restrictive housing unit
                (RHU) consisting of three single cells, and used for “protective custody,
                administrative segregation, and disciplinary segregation.”41

             b. At Yuba County Jail, there are also six medical isolation cells (M-cells),
                four holding cells and two safety cells.42

     37. I understand that there is no capacity for social distancing at mealtimes, recreation, or in
         the bathrooms at either facility. Multiple declarants even reported that they had only
         heard of “social distancing” from the news, but not from detention center authorities.43

             a. At both facilities, most of the tables used by all detainees are bolted to the
                ground and with attached chairs or benches which cannot be moved, and
                where detainees sit only a few feet apart.44 Detainees report that they can
                touch the others seated at a table easily – they sit “elbow to elbow,” as one
                detainee described – and no efforts have been made to permit or encourage
                social distancing at mealtimes. Individuals also often line up to get meals.45

             b. In both facilities, there is very limited area for eating and recreation and it
                is often impossible to use these areas with adequate spacing between
                people. There is also limited and inadequate ventilation.46

             c. There are typically small common areas with common tables where


40
   Knox Declaration, para. 9 (Mesa Verde).
41
   Mesa Verde PREA Audit at 2.
42
   Stanley Declaration, para. 12-14.
43
   Declaration of Javier Alfaro, para. 20.
44
   Kavanagh Declaration, para. 3 (Yuba); Takei Photographs, Dkt. 197-17, Dkt. 197-15 (Yuba); Takei Mesa Verde
Declaration, photographs at 5, 24, 25 (Mesa Verde). See, e.g., Declaration of Brenda Rubi Ruiz Tovar, para. 14;
Declaration of Coraima Yaritza Sanchez Nuñez, para. 14.
45
   See, e.g., Declaration of Brenda Rubi Ruiz Tovar, para. 14; Declaration of Lawrence Kuria Mwaura, paras. 12-13;
Declaration of Coraima Yaritza Sanchez Nuñez, para. 14.
46
   See generally Kavanagh Declaration (Yuba); Knox Declaration, para. 10 (Mesa Verde).
       Case
          Case
            3:20-cv-02064-MMC
               3:20-cv-02731 Document
                               Document
                                      5-267-1
                                           Filed
                                               Filed
                                                 04/20/20
                                                     04/29/20
                                                            Page
                                                               Page
                                                                 13 of
                                                                    2030
                                                                       of 56




                  individuals eat and recreate “with very little room to maneuver.”47
                  Detainees report that the tables and chairs are full at mealtimes, and they
                  have to line up to get food, one after another, without adequate spacing
                  between people.48

             d. Shower and toilet stalls are not six feet apart. At Mesa Verde, each unit of
                100 detainees has a shared bathroom of “two multi-user bathrooms
                consisting of five showers, five toilets, and seven sinks.”49 At Yuba, toilets
                and showers are typically “separated only by thin dividers that rise to
                around shoulder height.”50 Detainees report being “shoulder to shoulder”
                with other detainees, or within arms reach, if at the sink, in the shower, or
                at the toilet.51 Detainees report that there are sometimes lines to use the
                bathroom, guaranteeing that there is no social distancing either in the
                bathroom or waiting for the bathroom.

             e. Individuals move in and out of small telephone booths, packed closely to
                each other and close to other people.52

     38. From current reports from those detained at the facilities, there is inadequate care and
         attention given to hygiene and sanitation, increasing the risks of infectious spread. I
         understand that there are limited instructions about hygiene and sanitation provided to
         detainees, and insufficient supplies given to detainees to enable them to practice proper
         hygiene and sanitation. Plaintiffs have reported that the common areas, including the
         bathrooms, are unsanitary.

             a. Plaintiffs report that they have learned little about the coronavirus and protective
                measures from authorities at the detention centers. Multiple people reported that
                they learned about social distancing from the news, rather than from the
                authorities, and that there have been no efforts to implement or enforce social
                distancing within the facilities.53




47
   See, e.g., Kavanagh Declaration, para. 9.
48
   See, e.g., Declaration of Dung Tuan Dang, paras. 17-18.
49
   Mesa Verde PREA Audit at 2; Takei Mesa Verde Declaration, photograph at 14 (Mesa Verde). See, e.g.,
Declaration of Dung Tuan Dang, paras. 14-15 (“On each side of the dorm there are two urinals and three toilet stalls.
In the morning there is a line for the bathrooms. There is no distancing when you are in line. When you stand to go
pee at a urinal, and if someone else is peeing at the same time, they are standing right next to you – they could be
inches away depending on the size of the person. The closed toilet stalls are separated by wood panels. The panels
do not go all the way up to the ceiling. If someone stands in the stall next to you, you can see their head. They are
the same distance away as the distance between the urinals. In the restroom area there are five sinks for washing
your hands and brushing your teeth. The sinks are in an open area without dividers. The distance between the sinks
is about a hand length if you stretch your fingers out wide.”); Declaration of Javier Alfaro, para. 22.
50
   Kavanagh Declaration, para. 6. See, e.g., Declaration of Brenda Rubi Ruiz Tovar, para. 15; Declaration of
Lawrence Kuria Mwaura, para. 16.
51
   See, e.g., Declaration of Coraima Yaritza Sanchez Nuñez, para. 12.
52
   Kavanagh Declaration, para. 8. See, e.g., Declaration of Brenda Rubi Ruiz Tovar, para. 16.
53
   See, e.g., Declaration of Brenda Rubi Ruiz Tovar, para. 20.
       Case
          Case
            3:20-cv-02064-MMC
               3:20-cv-02731 Document
                               Document
                                      5-267-1
                                           Filed
                                               Filed
                                                 04/20/20
                                                     04/29/20
                                                            Page
                                                               Page
                                                                 14 of
                                                                    2130
                                                                       of 56




             b. Plaintiffs have reported the lack of the most basic supplies—including, for
                example, soap dispensers in the bathrooms at the women’s unit at Mesa Verde, or
                sufficient soap and personal hygiene items for those at both facilities.54

             c. Detainees are responsible for cleaning the communal spaces at Mesa Verde, and
                plaintiffs have reported that they are denied adequate supplies or time in order to
                do so effectively.55 At both facilities, detainees reported that some bathrooms
                were highly unsanitary and often with noticeable excrement.56

             d. Detainees report that when they are cleaning their own areas in the detention
                centers, or communal areas, they are not given adequate protective equipment.57

     39. I also understand that there have been serious complaints voiced about the adequacy of
         medical care provided to detainees at these facilities independent of the COVID-19
         pandemic, which raises concerns about the ability of the facilities to provide adequate
         medical care in the more challenging context of the current pandemic.58

     40. I note from the declarations of Plaintiffs, there is not a consistent practice of testing
         and/or quarantining new entrants to the facilities.59 There continue to be new entrants,
         which in and of itself raises concerns about the introduction of COVID-19 into the
         facilities, and these new arrivals are not placed in quarantine or monitored for 14 days.

     41. I understand that there has been no, or virtually no, testing for COVID-19 at either
         facility. From the declarations of Plaintiffs, I understand that detainees with symptoms,
         including medically vulnerable detainees, are reporting that they are not being tested.60
         Some but not all detainees, in some but not all units of the two facilities, report more
         regular temperature checks but these remain inconsistent, and in some instances require
         detainees to stand in line without adequate social distancing.61 The lack of testing, and
         even consistent and safe temperature checks, raises concerns about their care, about the
         availability of tests, and about ICE’s adherence to CDC guidance.

     42. There also is evidence that there are not sufficient protections for those who are
         medically vulnerable; they remain in large dormitory settings without social distancing.62


54
   See, e.g., Declaration of Brenda Rubi Ruiz Tovar, para. 14; Declaration of Lawrence Kuria Mwaura, paras. 30, 34;
Declaration of Coraima Yaritza Sanchez Nuñez, para. 11; Declaration of Coraima Yaritza Sanchez Nuñez, para. 18.
55
   See, e.g., Declaration of Dung Tuan Dang, para. 16; Declaration of Javier Alfaro, para. 23; Declaration of
Coraima Yaritza Sanchez Nuñez, para. 12.
56
   See, e.g., Declaration of Brenda Rubi Ruiz Tovar, paras. 15, 17; Declaration of Lawrence Kuria Mwaura, para. 15.
57
   See, e.g., Declaration of Brenda Rubi Ruiz Tovar, para. 21.
58
   Kavanagh Declaration, paras. 14-15 (Yuba); Knox Declaration, paras. 4-5 (Mesa Verde). See, e.g., Declaration of
Brenda Rubi Ruiz Tovar, paras. 18, 22.
59
   Declaration of Javier Alfaro, para. 30 (new entrants not quarantined at Mesa Verde); Declaration of Lawrence
Kuria Mwaura, para. 11 (new entrants not quarantined at Yuba); Declaration of Coraima Yaritza Sanchez Nuñez,
para. 16.
60
   See, e.g., Declaration of Brenda Rubi Ruiz Tovar, paras. 7-13.
61
   See, e.g., Declaration of Javier Alfaro, para. 29 (no regular temperature checks at Mesa Verde); Declaration of
Lawrence Kuria Mwaura, paras. 18-19 (inconsistent temperature checks at Yuba).
62
   See, e.g., Declaration of Javier Alfaro, para. 19.
        Case
           Case
             3:20-cv-02064-MMC
                3:20-cv-02731 Document
                                Document
                                       5-267-1
                                            Filed
                                                Filed
                                                  04/20/20
                                                      04/29/20
                                                             Page
                                                                Page
                                                                  15 of
                                                                     2230
                                                                        of 56




     43. As noted above, there is a dramatically increased risk of rapid infectious spread at
         congregate facilities such as ICE detention centers, and there continue to be serious
         deficiencies in ICE’s policy in response to COVID-19. In addition, however, the structure
         and facilities of the Mesa Verde Detention Center and the Yuba County Jail lead me to
         conclude that social distancing is impossible at either facility, and there is a serious risk
         of infection for all of those who are detained. The close proximity of the sleeping
         arrangements is one problem, but the fact that there is no ability to practice social
         distancing at mealtimes, recreation, or in using the shower or bathroom amplifies
         dramatically the risks. The lack of adequate sanitation and hygiene, as reported, further
         increases the risks to detainees, staff and other personnel, and the broader community.

ICE Has Failed to Adequately Respond to COVID-19 at Immigration Detention
Facilities

     44. ICE’s response to the COVID-19 pandemic, both nationally and at individual
         facilities including the Mesa Verde and Yuba County ICE detention centers, is
         deficient, putting detainees, especially those who are high-risk, in imminent danger
         of serious illness and death.

     45. Infection with the virus that causes COVID-19 is widespread across the United States.
         A disease model devised by University of Texas researchers concludes that, by the time
         an individual county has just two known COVID-19 cases, there is a 70% likelihood
         that a “sustained, undetected outbreak – an epidemic – is already taking place” in the
         community, and that probability of an existing epidemic rises to 95% if a county has 10
         known COVID-19 cases and 99% if the county has 20 or more cases.63 64 As of April
         18, 2020, Yuba and Sutter Counties has 40 confirmed cases,65 and Kern County has 610
         confirmed cases of COVID-19.66 Immediate intervention is necessary to avert
         preventable deaths at detention facilities located in these or other counties where there is
         a demonstrated probability of a present epidemic.

     46. Based on my training and decades of experience in public health, I conclude that
         although ICE’s April 10 Guidance is a marked improvement over its past COVID
         guidance documents, ICE’s COVID protocols fall short of what is needed to address the
         threats posed to high-risk immigrant detainees by COVID-19, and are likely very
         challenging for facilities, especially those with reduced staff, to successfully implement.
         Further, as elaborated above, even the April 10 Guidance is not being implemented at
         Mesa Verde and Yuba County Jail.




63
   Javan, Fox, & Myers. Probability of current COVID-19 Outbreaks in All U.S. Counties,
https://cid.utexas.edu/sites/default/files/cid/files/covid-risk-maps_counties_4.3.2020.pdf?m=1585958755, accessed
April 16, 2020.
64
   N.Y. Times, Does My County Have an Epidemic? Estimates Show Hidden Transmission (Apr. 3, 2020),
https://www.nytimes.com/interactive/2020/04/03/us/coronavirus-county-epidemics.html.
65
   “Coronavirus Updates for Yuba County,” at https://www.yuba.org/coronavirus/ (accessed Apr. 18, 2020).
66
   Tracking Coronavirus in California,” LA Times, at https://www.latimes.com/projects/california-coronavirus-
cases-tracking-outbreak/ (accessed Apr. 18, 2020).
   Case
      Case
        3:20-cv-02064-MMC
           3:20-cv-02731 Document
                           Document
                                  5-267-1
                                       Filed
                                           Filed
                                             04/20/20
                                                 04/29/20
                                                        Page
                                                           Page
                                                             16 of
                                                                2330
                                                                   of 56




47. Social Distancing: ICE recognizes social distancing is an important mitigation measure
    but fails to mandate it in its facilities. Indeed, ICE’s April 10 Guidance acknowledges
    that there are limits to the amount of social distancing that can be accomplished due to
    the infrastructure of ICE facilities. ICE facilities have fixed architecture and are designed
    as congregate settings, requiring close proximity in confined spaces. The measures
    outlined in ICE’s April 10 Guidance are impossible to carry out given the limits of the
    infrastructure.

      a. ICE’s April 10 Guidance suggests that facilities should stagger detainee access to
         recreation, law library, and meals, so that they encounter fewer other people
         throughout the course of their day, especially people from other housing units.
         However, even these steps fall well short of what is needed to actually prevent the
         transmission of COVID-19, especially in light of crowding within housing units.

      b. ICE’s April 10 Guidance acknowledges that social distancing may not be possible.
         It says that beds should be rearranged, but only “if practicable,” and that six feet of
         distance should be maintained, but only “whenever possible.” The ICE Website
         Guidance similarly identifies social distancing reforms at individual facilities as
         optional. Individuals at immigration detention facilities have described how it is
         impossible to stay six feet away from someone during congregate meals, in shared
         bathrooms and recreation spaces, and in cells with bunk beds.

48. Release: Most significantly, ICE fails to appreciate the importance of releasing
    detainees to limit the risk for the individuals released, for those who remain detained,
    and for the general public. Because of the risks inherent in detention centers, and the
    unparalleled importance of social distancing, release is the most important means of
    mitigating the spread of COVID-19 in ICE detention centers. This would be true even if
    the conditions inside the facility were impeccable.

       a. ICE’s April 10 Guidance says that ICE should reduce its facilities to 75%
          capacity. ICE’s Website Guidance uses a goal of 70% capacity. This is an
          arbitrary number, particularly since facility design and ventilation varies
          considerably across the country. ICE provides no evidence that 70% or 75%
          capacity would facilitate effective social distancing within dormitories or cells,
          which requires that individuals maintain six feet of separation. In fact, from what
          I know of most of the ICE facilities, the 70% or 75% figures are not just arbitrary
          but also inadequate; ICE would need to downsize far more significantly in order
          to limit the risks of coronavirus for those detained, and for the broader
          community.

       b. Detention centers are extraordinarily high-risk environments for the transmission
          of infectious diseases. Thus, the “capacity” of a facility is not an appropriate
          marker for the facility’s ability to house people safely during the COVID-19
          pandemic. This is because the facility’s capacity does not take into account the
          need for social distancing in mitigating the COVID-19 pandemic. Social
          distancing of six feet, as recommended by the CDC, will be impossible without
          significant downsizing.
       Case
          Case
            3:20-cv-02064-MMC
               3:20-cv-02731 Document
                               Document
                                      5-267-1
                                           Filed
                                               Filed
                                                 04/20/20
                                                     04/29/20
                                                            Page
                                                               Page
                                                                 17 of
                                                                    2430
                                                                       of 56




     49. Identifying High-Risk Individuals: ICE’s April 10 Guidance directs jails and ICE
         detention facilities to identify all detainees who meet the Center for Disease Control and
         Prevention’s (“CDC”) identified criteria for people at especially high risk for serious
         illness from coronavirus. The April 10 Guidance does not, however, fully account for
         high-risk factors, or identify or requires steps to be taken to protect those who are at
         high risk.

            a. The April 10 Guidance does not identify pregnancy, the postpartum period or
               history of smoking as risk factors. The guidance fails to include hypertension as a
               risk factor. Even though hypertension has been recognized by the CDC as among
               the “risk factors for severe illness.”67 The ICE guidance also defines obesity as a
               BMI of 40 or more, though in an April 8, 2020 CDC Morbidity and Mortality
               Weekly Report (“MMWR”), obesity (a BMI of 30 or more) was the second most
               common underlying medical condition amongst hospitalized COVID-19 cases,
               behind hypertension. 48.3% of hospitalized COVID-19 patients have a BMI over
               30, and are therefore obese according to the CDC.68

           b. The April 10 guidance provides 65 years of age as the cutoff age for higher-risk
              individuals despite that the risk of severe COVID-19 begins to increase markedly
              for individuals earlier, with studies showing significant increased risk of morbidity
              and mortality for people in their 50s, and risks increasing already for people in
              their 40s.69

           c. ICE’s April 10 Guidance does not identify steps that protect high-risk detainees
              from getting COVID-19. The guidance only requires that ICE identify these
              individuals, their underlying medical issues, and their location. There are no
              requirements to release or otherwise protect these individuals. At most, detainees
              who are vulnerable because they fall into a higher risk category are “cohorted,”
              which means that they are assigned to shared living quarters or quarantined as a
              group, which actually facilitates transmission among high risk patients in the
              absence of adequate social distancing and access to proper hygiene. Since there are
              no heightened protections for high risk individuals, it is unlikely that illness will be
              detected until it is too late for preventive intervention.

     50. Transfers: The April 10 Guidance discourages but does not prohibit transfers. It requires
         only that transfers of the “detained non-ICE populations” be limited “where possible.” It
         does not limit the transfer of ICE detainees at all. The April 10 Guidance does not require

67
   CDC, “Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus Disease,” dated
March 30, 2020 https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html.
68
   See Shikha Garg et al., Hospitalization Rates and Characteristics of Patients Hospitalized with Laboratory-
Confirmed Coronavirus Disease 2019 — COVID-NET, 14 States, March 1–30, 2020, CENTERS FOR DISEASE
CONTROL & PREVENTION (Apr. 8, 2020),
https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e3.htm?s_cid=mm6915e3_w#T1_down.
69
   Robert Varity et al., Estimates of the Severity of Coronavirus Disease 2019: A Model-Based Analysis, THE
LANCET, (Mar. 30, 2020); World Health Organization, “Coronavirus Disease 2019: Situation Report—51,” Mar. 11,
2020, at https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200311-sitrep-51-covid-
19.pdf?sfvrsn=1ba62e57_10.
       Case
          Case
            3:20-cv-02064-MMC
               3:20-cv-02731 Document
                               Document
                                      5-267-1
                                           Filed
                                               Filed
                                                 04/20/20
                                                     04/29/20
                                                            Page
                                                               Page
                                                                 18 of
                                                                    2530
                                                                       of 56




        the quarantining of new arrivals, but only that “considerable effort” be made to
        quarantine new entrants. Even where quarantining is considered, the Guidance instructs
        only “the most effective cohorting methods practicable based on the individual facility
        characteristics.” Transferring individuals between facilities, a common ICE practice, is
        medically inappropriate during the outbreak.

            a. The lack of automatic isolation or quarantining of new arrivals introduces
               considerable health risks. Nearly every person who newly arrives at the detention
               facility will have had close contact to someone with COVID-19. Thus,
               appropriate guidelines would quarantine and monitor all new arrivals. The
               isolation and quarantine procedures by ICE do not comply with best practice.

     51. Screening New Detainees: ICE’s April 10 Guidance does not address how facilities will
         account for large numbers of people who have already been exposed to COVID-19,
         including transfers. Not only do new detainees need to be accounted for, but also staff,
         vendors, and other people who go in and out of the facility.

           a. ICE’s April 10 Guidance says that people without symptoms, but who have had
              contact with someone with COVID-19 or those who meet the epidemiological risk
              criteria will be quarantined and monitored for 14 days. But this does not recognize
              the scope of the current crisis. A large share of newly arriving individuals will
              have had contact with someone with COVID-19 or will have been in areas of
              community spread, including transfers from other facilities. ICE would need to use
              this level of individual monitoring for each and every person arriving at the
              facility. ICE would have to increase its medical resources to provide this level of
              care to this many people, but has not indicated that it has the capacity to do so.

           b. ICE’s April 10 Guidance does not account for asymptomatic transmission of
              COVID-19. “Because persons with asymptomatic and mild disease . . . are likely
              playing a role in transmission and spread of COVID-19 in the community, social
              distancing and everyday preventive behaviors are recommended for persons of all
              ages to slow the spread of the virus, protect the health care system from being
              overloaded, and protect older adults and persons of any age with serious
              underlying medical conditions.”70 In fact, half of individuals who tested positive
              for coronavirus had mild or no symptoms in some studies.71

     52. Testing: Neither ICE’s April 10 Guidance nor ICE’s Website Guidance address the
         paucity of testing in their facilities. ICE’s Website Guidance only includes a cursory
         mention that “ICE testing . . . complies with CDC guidance.” Much of the ICE COVID
         Guidance relies on what to do with “confirmed” cases among either detainees or staff.
         However, without explicit testing criteria and actual testing, ICE will not be able to

70
   See Coronavirus Disease 2019 in Children — United States, February 12–April 2, 2020, CENTERS FOR DISEASE
CONTROL & PREVENTION (Apr. 20, 2020),
https://www.cdc.gov/mmwr/volumes/69/wr/mm6914e4.htm?s_cid=mm6914e4_w.
71
   See Pien Huang, What We Know About The Silent Spreaders Of COVID-19, NATIONAL PUBLIC RADIO (Apr. 13,
2020), https://www.npr.org/sections/goatsandsoda/2020/04/13/831883560/can-a-coronavirus-patient-who-isnt-
showing-symptoms-infect-others.
   Case
      Case
        3:20-cv-02064-MMC
           3:20-cv-02731 Document
                           Document
                                  5-267-1
                                       Filed
                                           Filed
                                             04/20/20
                                                 04/29/20
                                                        Page
                                                           Page
                                                             19 of
                                                                2630
                                                                   of 56




   identify “confirmed” cases within its facilities. To say that there are no “confirmed” cases
   in a facility in no way implies that the facility is “clean” of the virus when there has been
   little or no testing.

53. Staff: ICE’s April 10 Guidance does not provide criteria for when staff should be tested,
    and does not require the testing of staff who interact with detainees. Staff, vendors and
    other non-detained personnel are especially important vectors in this outbreak. Since they
    go back and forth between the outside world, detention centers will be hit by COVID-19
    when the rest of the community is, staff and their families included. Despite this, ICE
    COVID procotols do not provide meaningful guidance for screening and testing these
    personnel.

       a. The April 10 Guidance provides that staff should “stay home when sick,” have
          their temperature checked, and “inform their workplace” if they test positive. The
          Guidance provides that staff must not be admitted if they are symptomatic. But
          there is no recognition of the lack of available testing or the risk of asymptomatic
          transmission.

       b. Monitoring active symptoms, including fever, is important. To limit the
          spread of the virus, however, ICE policy must also recognize the
          significance of the spread of COVID-19 from asymptomatic individuals.
          An individual can present without a fever or respiratory problems and still
          be infected and infectious. There are many more COVID-19 cases than are
          confirmed.

       c. The April 10 Guidance also provides no guidance with regard to limiting the risk
          of exposure from contractors and vendors. This is not enough to guard against
          staff or vendors introducing COVID-19 into these facilities, particularly as they
          may be infected but asymptomatic.

54. Medical Isolation for Confirmed COVID Cases: The April 10 Guidance recognizes the
    CDC guidance that confirmed COVID-19 cases should be medically isolated. However,
    many facilities only have one to four of these rooms available in the facility. Based on the
    experience of detention and other congregate facilities, and the trajectory of this virus, as
    soon as there are infections at the detention facility, if there are not already, there will be
    many more than one to four people with COVID-19 in the detention center at a time.
    Symptomatic patients should live separately from those who are asymptomatic or at risk
    but who do not have confirmed cases, but in my experience, the structure of detention
    centers makes this nearly impossible.

55. Cohorting: ICE’s April 10 Guidance acknowledges that confirmed cases should not be
    confined with suspected cases or close contacts. However, it doesn’t say how social
    distancing will occur within cohorts of suspected cases or close contacts. Cohorting
    necessarily means that people will be in close contact with other individuals who may be
    infected. The April 10 Guidance concerning cohorting again does not take into account
    that there is very limited testing available and conducted in immigration detention
    facilities.
      Case
         Case
           3:20-cv-02064-MMC
              3:20-cv-02731 Document
                              Document
                                     5-267-1
                                          Filed
                                              Filed
                                                04/20/20
                                                    04/29/20
                                                           Page
                                                              Page
                                                                20 of
                                                                   2730
                                                                      of 56




           a. The ICE Website Guidance states that “cohorting serves as an alternative to
              self-monitoring at home.” But this is contrary to the guidance of the CDC.
              The CDC identifies “cohorting” as a suboptimal practice of group
              quarantining. Where cohorting can be an effective mitigation strategy in the
              absence of sufficient space for medical isolation, it requires adequate space
              for appropriate groupings. For instance, confirmed cases should not be in
              the same cohort as suspected cases or case contacts; those who had contact
              with an infected person ten days ago should not be in the same cohort as
              someone who had contact with an infected person two days ago. Any new
              arrival should be assumed to have had exposure to coronavirus and thus
              adding any new individual to an existing cohort requires the 14-day
              monitoring period to begin anew.

           b. Appropriate cohorting is likely impossible based upon the staffing and
              space constraints inherent in ICE detention. The detention facility’s medical
              unit simply cannot handle the volume of patients that would need this level
              of monitoring. ICE COVID protocols do not mention any way to
              accommodate such a level.

 56. Isolation for Those Without Confirmed COVID: Isolation is not a proper solution for
     people without symptoms or confirmed disease. Detainees who are isolated are monitored
     less frequently. If they develop COVID-19 symptoms, or their symptoms escalate, they may
     not be able to get the medical attention they desperately need in a timely fashion. It also
     makes it more likely that these detained people will attempt suicide or self-harm, giving rise
     to more medical problems in the midst of a pandemic. Isolation also increases the amount of
     physical contact between staff and detained people—in the form of increased handcuffing,
     escorting individuals to and from the showers, and increased use of force due to the
     increased psychological stress of isolation. My expert opinion is that the use of isolation or
     lockdown is not a medically appropriate method for abating the substantial risks of COVID-
     19.

 57. Nothing in the April 10 Guidance has changed my conclusion that COVID-19 will likely
     spread rapidly throughout immigration detention facilities, and specifically at Mesa Verde
     Detention Center and Yuba County Jail.

Conclusions
 58. Given the lack of testing, known periods of infection without symptoms and the likelihood
     of virus transmission from people who do not have symptoms, every congregate setting
     should expect infection within the facility. Intramural transmission is highly likely. The
     facilities, living arrangements, and sanitation and hygiene practices at both Mesa Verde and
     Yuba lead me to conclude that these facilities have a very high risk of infection, if there is
     not infection already at the facilities.

 59. The facilities fail to meet minimally acceptable standards of social distancing, putting the
     residents at grave and unacceptable risk of pervasive infections, leading to serious illness
     and death. The only way to avoid these unacceptable risk is to materially reduce the
      Case
         Case
           3:20-cv-02064-MMC
              3:20-cv-02731 Document
                              Document
                                     5-267-1
                                          Filed
                                              Filed
                                                04/20/20
                                                    04/29/20
                                                           Page
                                                              Page
                                                                21 of
                                                                   2830
                                                                      of 56




     population, implement social distancing as described herein, and ensure appropriate
     hygiene.

 60. Releasing individuals, and prioritizing the most vulnerable, reduces the burden on local
     health care resources, as it reduces the risk of transmission of the disease to a large number
     of people living in close proximity for an extended period of time. It also reduces the risk
     of transmission to staff. Even with the best-laid plans to address the spread of COVID-19
     in detention facilities, the release of individuals, prioritizing the most medically vulnerable
     individuals, is a key part of a risk mitigation strategy. In my opinion, as a matter of public
     health it is imperative to release significant numbers of people from detention at the
     immigration detention centers at Mesa Verde and Yuba County Jail, prioritizing those who
     are most vulnerable, given the heightened risks to their health and safety, especially given
     the lack of a viable vaccine for prevention or effective treatment at this stage.

 61. Any suggestion that the moment for medically necessary interventions, including release,
     arrives only when a case of COVID-19 has been confirmed inside an ICE detention facility
     is wrong, without any basis in medical science, and is dangerous.

 62. Based on my experience working on health care in detention facilities and my review of the
     literature concerning the coronavirus, for the reasons outlined in this declaration, it is my
     opinion that immigration detention facilities at Mesa Verde and Yuba are not prepared to
     prevent the spread of COVID-19, treat those who are most medically vulnerable, and
     contain any outbreak. The risk of transmission of infection at each of these facilities is very
     high.

 63. Immigration detention centers are not equipped to care for those who are severely affected
     by COVID-19. If individuals are not released, care for those who become sick with
     COVID-19 will overburden the limited health care resources of the detention center and the
     broader community.

Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true and
correct.

Executed this 19th day in April, 2020 in New York City, New York.




Robert B. Greifinger, M.D.
       Case
          Case
            3:20-cv-02064-MMC
               3:20-cv-02731 Document
                               Document
                                      5-267-1
                                           Filed
                                               Filed
                                                 04/20/20
                                                     04/29/20
                                                            Page
                                                               Page
                                                                 22 of
                                                                    2930
                                                                       of 56

                               ROBERT B. GREIFINGER, M.D.

380 Riverside Drive, Apt 4F                                                              (646) 559-5279
New York, New York 10025                                                             bob@rgreifinger.com

Physician consultant with extensive experience in development and management of complex community
and institutional health care programs. Demonstrated strength in leadership, program development,
negotiation, communication, operations and the bridging of clinical and public policy interests. Teacher
of health and criminal justice.


                                     SUMMARY OF EXPERIENCE
MEDICAL MANAGEMENT AND QUALITY IMPROVEMENT SERVICES                                  1995-Present
Consultant on the design, management, operations, quality improvement, and utilization management for
correctional health care systems.
•   Recent clients include (among others) the U.S. Department of Justice Civil Rights Division,
    monitoring multiple correctional systems and the U.S. Department of Homeland Security Office of
    Civil Rights and Civil Liberties. Federal court monitor for the Metropolitan Detention Center,
    Albuquerque, New Mexico, Orleans Parish Sheriff’s Office, New Orleans, Louisiana, and Miami-
    Dade Corrections and Rehabilitation Department.
•   National Commission on Correctional Health Care. Principal Investigator for an NIJ funded project
    to make recommendations to Congress on identifying public health opportunities in soon-to-be-
    released inmates.
•   Associate Editor, Puisis M (ed), Clinical Practice in Correctional Medicine, Second Edition, St.
    Louis. Mosby 2006.
•   Editor, Greifinger, RB (ed), Public Health Behind Bars: From Prisons to Communities, New York.
    Springer 2007.
•   John Jay College of Criminal Justice. Professor (adjunct) of Health and Criminal Justice and
    Distinguished Research Fellow 2005 – 2016.
•   Co-Editor, International Journal of Prison Health 2010 – 2016.


NEW YORK STATE DEPARTMENT OF CORRECTIONAL SERVICES                                        1989 - 1995
Operating budget of $1.4 Billion. Responsible for inmate safety, program, and security. Sixty-nine
facilities housing over 68,000 inmates with 30,000 employees.
Deputy Commissioner/Chief Medical Officer, 1989 - 1995

•   Operating budget of $140 million; health services staff of 1,100. Accountable for inmate health
    services and public health. Directed major initiatives in policy and program development, quality and
    utilization management.

•   Developed and implemented comprehensive program for HIV prevention, surveillance, education,
    and treatment in nation's largest AIDS medical practice.

•   Managed the rapid implementation of an infection control program responding to a major outbreak of
    multidrug-resistant tuberculosis. Helped bring the nation's tuberculosis epidemic to public attention.

•   Developed $360 million five-year capital plan for inmate health services. Opened the first of five
    regional medical units for multispecialty ambulatory and long-term care.

•   Implemented a centralized and regional pharmacy system, improving quality, service and cost
    management.
       Case
          Case
            3:20-cv-02064-MMC
               3:20-cv-02731 Document
                               Document
                                      5-267-1
                                           Filed
                                               Filed
                                                 04/20/20
                                                     04/29/20
                                                            Page
                                                               Page
                                                                 23 of
                                                                    3030
                                                                       of 56

                               ROBERT B. GREIFINGER, M.D.

MONTEFIORE MEDICAL CENTER, Bronx, NY                                                      1985 - 1989
A major academic medical center with 8,000 employees and annual revenue of $500 million.
Vice President, Health Care Systems, 1986 - 1989
Director, Alternative Delivery Systems, 1985 - 1986
Operating budget of $60 million with 1,100 employees. Managed a multi-specialty group, a home health
agency, and prison health programs.

•   Negotiated contracts, including bundled service, risk capitation, fee-for-service arrangements, and
    major service contracts. Developed a high technology home care joint venture.

•   Taught epidemiology and health care organization at Albert Einstein College of Medicine. Lectured
    nationally on health care delivery and managed care.

•   Conceived and collaborated in development of a consortium of six academic medical centers, leading
    to a metropolitan area-wide, joint venture HMO. Organized a network of physicians to contract with
    HMO's preparing for cost-containment.


WESTCHESTER COMMUNITY HEALTH PLAN, White Plains, NY                              1980 - 1985
Independent, not-for-profit, staff-model HMO, acquired by Kaiser-Permanente in 1985.             Operating
revenue $17 million with 200 employees and 27,000 members.
Vice President and Medical Director
Chief medical officer and COO. Managed the delivery of comprehensive medical services. Accountable
to the Board of Directors for quality assurance and utilization management. Practiced pediatrics.

•   Accomplished turnaround with automated utilization management, improved service, sound
    personnel management principles, and quality management programs.

•   Implemented performance based compensation program.
COMMUNITY HEALTH PLAN OF SUFFOLK, INC.                                           1977 - 1980
Community based, not-for-profit, staff model HMO, with enrollment of 18,000.
Medical Director

•   Developed and operated clinical services. Accountable for quality of care. Practiced clinical
    pediatrics, and taught community health and medical ethics at SUNY Stony Brook School of
    Medicine.
MONTEFIORE MEDICAL CENTER, Bronx, NY                                                      1976 - 1977
Residency Program in Social Medicine, Deputy Director, 1976-1977
Unique clinical training program focused on community health and change agentry. Developed
curriculum and supervised 40 residents in internal medicine, pediatrics and family medicine.
UNITED STATES PUBLIC HEALTH SERVICE                                                       1972 - 1974
Commissioned officer in the National Health Service Corps. Functioned as medical director and family
physician in a federally funded neighborhood health center in Rock Island, Illinois. Honorable Discharge.
       Case
          Case
            3:20-cv-02064-MMC
               3:20-cv-02731 Document
                               Document
                                      5-267-1
                                           Filed
                                               Filed
                                                 04/20/20
                                                     04/29/20
                                                            Page
                                                               Page
                                                                 24 of
                                                                    3130
                                                                       of 56

                              ROBERT B. GREIFINGER, M.D.

                                     FACULTY APPOINTMENTS
1976 - 2002
        Assistant Professor of Epidemiology and Social Medicine, Albert Einstein College of Medicine

2005 - 2016
       Professor (adjunct) of Health and Criminal Justice and Distinguished Research Fellow, John Jay
           College of Criminal Justice


                      NATIONAL COMMITTEE FOR QUALITY ASSURANCE
Worked with NCQA since its inception in 1980. Began training surveyors in 1989, and continued as
faculty for NCQA sponsored educational sessions. Served for six years as a charter member of the
Review Oversight (accreditation) Committee. Served on the Reconsideration (appeals) Committee for six
years. Surveyed dozens of managed care organizations, and reviewed several hundred quality
management programs.
                                OTHER PROFESSIONAL ACTIVITIES

2012 – present Member, Board of Directors, Prison Legal Services, New York
2012 – present Member, Board of Directors, National Health Law Program
2011 – 2015     Member, Board of Directors, Academic Consortium of Criminal Justice Health
2010 - 2016     Co-editor, International Journal of Prisoner Health
2009            Recipient, B. Jaye Anno Award for Lifetime Achievement in Communication
2007-2015       Member, National Advisory Group on Academic Correctional Health Care
2007            Recipient, Armond Start Award, Society of Correctional Physicians
2005 - 2011     Member, Advisory Board to the Prisoner Reentry Institute, John Jay College
2002 - present Member, Editorial Board, Journal of Correctional Health Care
2002 - present Peer reviewer for multiple journals, including Journal of Correctional Health Care,
                   International Journal of Prison Health, Journal of Urban Health, Journal of Public
                   Health Policy, Annals of Internal Medicine, American Journal of Public Health,
                   Health Affairs, and American Journal of Drug and Alcohol Abuse.
2001 - 2003     Member, Advisory Board to CDC on Prevention of Viral Hepatitis in Correctional
                  Facilities
1999 - 2003     Member, Advisory Board to CDC on Prevention and Control of Tuberculosis in Jails
1997 - 2003     Member, Reconsideration Committee, NCQA
1997 - 2001     Moderator, Optimal Management of HIV in Correctional Systems, World Health
                  Communications
1997 - 2000     Member, Reproductive Health Guidelines Task Force, CDC
1993 - 1995     Co-chair, AIDS Clinical Trial Community Advisory Board, Albany Medical Center
1992 - Present Society of Correctional Physicians
1991 - 1997     Member, Review Oversight (accreditation) Committee, NCQA
       Case
          Case
            3:20-cv-02064-MMC
               3:20-cv-02731 Document
                               Document
                                      5-267-1
                                           Filed
                                               Filed
                                                 04/20/20
                                                     04/29/20
                                                            Page
                                                               Page
                                                                 25 of
                                                                    3230
                                                                       of 56

                              ROBERT B. GREIFINGER, M.D.

1983 - 1985     Executive Committee, Medical Directors' Division, Group Health Association of
                   America (Secretary, 1984-1985)
                                             EDUCATION
University of Pennsylvania, College of Arts and Sciences, Philadelphia; B.A., 1967 (Amer. Civilization)
University of Maryland, School of Medicine, Baltimore; M.D., 1971
Residency Program in Social Medicine (Pediatrics), Montefiore Medical Center, Bronx, NY; 1971-1972,
       1974-1976, Chief Resident 1975-1976


                                           CERTIFICATION
Diplomate, National Board of Medical Examiners, 1971
Diplomate, American Board of Pediatrics, 1976
Fellow, American Academy of Pediatrics, 1977
Fellow, American College of Physician Executives, 1983
Fellow, American College of Correctional Physicians (formerly Society of Correctional Physicians), 2000
License: New York, Pennsylvania (inactive)
       Case
          Case
            3:20-cv-02064-MMC
               3:20-cv-02731 Document
                               Document
                                      5-267-1
                                           Filed
                                               Filed
                                                 04/20/20
                                                     04/29/20
                                                            Page
                                                               Page
                                                                 26 of
                                                                    3330
                                                                       of 56

                              ROBERT B. GREIFINGER, M.D.




                                                                                 Updated February 2018
                                           PUBLICATIONS


Greifinger RB, A Summer Program in Life Sciences. Journal of Medical Education 1970; 45: 620-622.
Greifinger RB, Sidel VW, American Medicine - Charity Begins at Home. Environment 1977; 18(4): 7-
        18.
Greifinger RB, An Encounter With the System. The New Physician 1977; 26(9): 36-37.
Greifinger RB, Sidel VW, Career Opportunities in Medicine. In Tice's(eds) Practice of Medicine.
        Hagerstown: Harper & Row 1977; 1(12): 1-49.
Greifinger RB, Grossman RL, Toward a Language of Health. Health Values 1977; 1(5): 207-209.
Grossman RL, Greifinger RB, Encouraging Continued Growth in the Elderly. In Carnevali DL & Patrick
      M (eds), Nursing Management for the Elderly. Philadelphia: Lippincott 1979: 543-552.
Greifinger RB, Jonas S, Ambulatory Care. In Jonas S (ed), Health Care Delivery in the United States
        (second edition). New York: Springer 1980: 126-168.
Greifinger RB, Toward a New Direction in Health Screening. In Health Promotion: Who Needs It?
        Washington: Medical Directors Division, Group Health Association of America 1981: 61-67.
Greifinger RB, Sidel VW, American Medicine. In Lee, Brown & Red (eds), The Nation's Health. San
        Francisco: Boyd & Fraser 1981: 122-134.
Greifinger RB, Bluestone MS, Building Physician Alliances for Cost-Containment. Health Care
        Management Review 1986: 63-72.
Greifinger RB, An Ethical Model for Improving the Patient-Physician Relationship. Chicago: Inquiry
        1988: 25(4): 467-468.
Glaser J, DeCorato DR, Greifinger RB, Measles Antibody Status of HIV-Infected Prison Inmates.
        Journal of Acquired Immunodeficiency Syndrome 1991; 4(5): 540-541.
Ryan C, Levy ME, Greifinger RB, et al, HIV Prevention in the U.S. Correctional System, 1991. MMWR
       1992; 41(22): 389-397.
Greifinger RB, Keefus C, Grabau J, et al, Transmission of Multidrug- resistant Tuberculosis Among
        Immunocompromised Persons in a Correctional System. MMWR 1992; 41(26): 509-511.
Greifinger RB, Tuberculosis Behind Bars, in Bruce C Vladeck ed, The Tuberculosis Revival: Individual
        Rights and Societal Obligations In a Time of AIDS. New York: United Hospital Fund 1992: 59-
        65.
Bastadjian S, Greifinger RB, Glaser JB. Clinical characteristics of male homosexual/bisexual HIV-
        infected inmates. J AIDS 1992;5:744-5.
Glaser JB, Greifinger R. Measles antibodies in HIV-infected adults. J Infect Dis. 1992 Mar;165(3):589.
Glaser J, Greifinger RB, Correctional Health Care: A Public Health Opportunity. Annals of Internal
        Medicine 1993; 118(2): 139-145.
Greifinger RB, Glaser JG and Heywood NJ, Tuberculosis In Prison: Balancing Justice and Public Health,
        Journal of Law, Medicine and Ethics 1993; 21 (3-4):332-341.
       Case
          Case
            3:20-cv-02064-MMC
               3:20-cv-02731 Document
                               Document
                                      5-267-1
                                           Filed
                                               Filed
                                                 04/20/20
                                                     04/29/20
                                                            Page
                                                               Page
                                                                 27 of
                                                                    3430
                                                                       of 56

                              ROBERT B. GREIFINGER, M.D.

Valway SE, Greifinger RB, Papania M et al, Multidrug Resistant Tuberculosis in the New York State
       Prison System, 1990-1991, Journal of Infectious Disease 1994; 170(1):151-156.
Wolfe P, Greifinger RB, Prisoners in Service of Public Health: Focus New York State. New York Health
       Sciences Journal 1994 1(1):35-43.
Valway SE, Richards S, Kovacovich J, Greifinger RB et al, Outbreak of Multidrug-Resistant
       Tuberculosis in a New York State Prison, 1991. American Journal of Epidemiology 1994 July
       15; 140(2):113-22.
Smith HE, Smith LD, Menon A and Greifinger RB, Management of HIV/AIDS in Forensic Settings, in
       Cournos F(ed), AIDS and People with Severe Mental Illness: A Handbook for Mental Health
       Professionals. New Haven: Yale Press 1996.
Greifinger RB, La Plus Ca Change . . . ., Public Health Reports 1996 July/August; 111(4):328-9.
Greifinger RB, TB and HIV, Health and Hygiene 1997;18,20-22.
Greifinger RB, Horn M, “Quality Improvement Through Care Management,” chapter in Puisis M (ed),
        Clinical Practice in Correctional Medicine, St. Louis: Mosby 1998.
Greifinger RB, Glaser JM, “Desmoteric Medicine and the Public’s Health,” chapter in Puisis M (ed),
        Clinical Practice in Correctional Medicine, St. Louis: Mosby 1998.
Greifinger RB, Commentary: Is It Politic to Limit Our Compassion? Journal of Law, Medicine & Ethics,
        27(1999):213-16.
Greifinger RB, Glaser JG and Heywood NJ, “Tuberculosis In Prison: Balancing Justice and Public
        Health,” chapter in Stern V (ed), Sentenced to die? The problem of TB in prisons in Eastern
        Europe and Central Asia, London: International Centre for Prison Studies, 1999.
Greifinger RB (Principal Investigator). National Commission on Correctional Healthcare. The Health
        Status of Soon-to-be-Released Inmates, a Report to Congress. August 2002.
        http://www.ncchc.org/pubs_stbr.html.
Kraut JR, Haddix AC, Carande-Kulis V and Greifinger RB, Cost-effectiveness of Routine Screening for
        Sexually Transmitted Diseases among inmates in United States Prisons and Jails. National
        Commission on Correctional Healthcare. The Health Status of Soon-to-be-Released Inmates, a
        Report to Congress. August 2002. http://www.ncchc.org/stbr/Volume2/Report5_Kraut.pdf.
Hornung CA, Greifinger RB, and Gadre S, A Projection Model of the Prevalence of Selected Chronic
      Diseases in the Inmate Population. National Commission on Correctional Healthcare. The Health
      Status of Soon-to-be-Released Inmates, a Report to Congress. August 2002.
      http://www.ncchc.org/stbr/Volume2/Report3_Hornung.pdf.
Hornung CA, Anno BJ, Greifinger RB, and Gadre S, Health Care for Soon-to-be-Released Inmates: A
      Survey of State Prison Systems,” National Commission on Correctional Healthcare. The Health
      Status of Soon-to-be-Released Inmates, a Report to Congress. August 2002.
      http://www.ncchc.org/stbr/Volume2/Report1_Hornung.pdf.
Patterson RF & Greifinger RB, Insiders as Outsiders: Race, Gender and Cultural Considerations
        Affecting Health Outcome After Release to the Community, Journal of Correctional Health Care
        10:3 2003; 399-436.
Howell E & Greifinger RB, What is Known about the Cost-Effectiveness of Health Services for
       Returning Inmates? Journal of Correctional Health Care 10:3 2003; 437-455.
Kraut JR, Haddix AC, Carande-Kulis V and Greifinger RB, Cost-effectiveness of Routine Screening for
        Sexually Transmitted Diseases among inmates in United States Prisons and Jails, J Urban Health:
       Case
          Case
            3:20-cv-02064-MMC
               3:20-cv-02731 Document
                               Document
                                      5-267-1
                                           Filed
                                               Filed
                                                 04/20/20
                                                     04/29/20
                                                            Page
                                                               Page
                                                                 28 of
                                                                    3530
                                                                       of 56

                              ROBERT B. GREIFINGER, M.D.

        Bulletin of the New York Academy of Medicine 2004: 81(3):453-471. (Finalist, Charles C.
        Shepard Science Award)
Greifinger RB. Health Status in U.S. and Russian Prisons: More in Common, Less in Contrast. Journal of
        Public Health Policy 2005 26:60-68. http://www.palgrave-journals.com/cgi-
        taf/DynaPage.taf?file=/jphp/journal/v26/n1/full/3200003a.html&filetype=pdf
Greifinger RB. Health Care Quality Through Care Management, M. Puisis (ed). Clinical Practice in
        Correctional Medicine, Second Edition. St. Louis. Mosby 2006: pp. 510-519.
Greifinger RB. Pocket Guide Series on tuberculosis, HIV, MRSA, sexually transmitted disease, viral
        hepatitis and management of outbreaks. See
        http://www.achsa.org/displaycommon.cfm?an=1&subarticlenbr=23
Greifinger RB. Inmates are Public Health Sentinels. Washington University Journal of Law and Policy.
        Volume 22 (2006) 253-64.
Greifinger RB. Disabled Prisoners and “Reasonable Accommodation.” Journal of Criminal Justice Ethics.
        Winter Spring 2006: 2, 53-55.
Mellow J, Greifinger RB. Successful Reentry: The Perspective of Private Health Care Providers. Journal
       of Urban Health. November 2006 doi:10.1007/s11524-006-9131-9.
Mellow J, Greifinger RB. The Evolving Standard of Decency: Post-Release Planning? Journal of
       Correctional Health Care January 2008 14(1):21-30.
Williams B, Greifinger RB. Elder Care in Jails and Prisons: Are We Prepared? Journal of Correctional
       Health Care January 2008 14(1):4-5.
Greifinger RB (editor). Public Health Behind Bars: From Prisons to Communities. Springer. New York
        2007.
Greifinger RB. Thirty Years Since Estelle v. Gamble: Looking Forward Not Wayward. Greifinger, RB
        (ed). Public Health Behind Bars: From Prisons to Communities. Springer. New York 2007.
Patterson RF, Greifinger RB. Treatment of Mental Illness in Correctional Settings. Greifinger, RB (ed).
        Public Health Behind Bars: From Prisons to Communities. Springer. New York 2007.
MacDonald M, Greifinger RB. and Kane D. Use of electro-muscular disruption devices behind bars:
      Progress or regress. Editorial',International Journal of Prisoner Health,4:4,169 — 171. 2009.
Hoge SK, Greifinger RB, Lundquist T, Mellow J. Mental Health Performance Measurement in
      Corrections. International Journal of Offender Therapy and Criminology, 53:6 634-47, 2009.
      Abstract accessed January 12, 2010 at
      http://www.ncjrs.gov/App/Publications/abstract.aspx?ID=251100.
Williams BA, Lindquist K . . . Greifinger RB et al. Caregiving Behind Bars: Correctional Officer Reports
       of Disability in Geriatric Prisoners. J Am Geriatr Soc 57:1286–1292, 2009.
Baillargeon J, Williams B . . . Greifinger RB, et al. Parole Revocation among Prison Inmates with
        Psychiatric and Substance Use Disorders. Psychiatric Services 60:11: 1516-21, 2009.
Parvez FM, Lobato MN, Greifinger RB. Tuberculosis Control: Lessons for Outbreak Preparedness in
        Correctional Facilities. Journal of Correctional Health Care OnlineFirst, published on May 12,
        2010 as doi:10.1177/1078345810367593.
Stern MF, Greifinger RB, Mellow J. Patient Safety: Moving the Bar in Prison Health Care Standards.
       Am J Public Health. Nov 2010; 100: 2103 - 2110.
Blair P, Greifinger R, Stone TH, & Somers S. Increasing Access to Health Insurance Coverage for Pre-
         trial Detainees and Individuals Transitioning from Correctional Facilities Under the Patient
       Case
          Case
            3:20-cv-02064-MMC
               3:20-cv-02731 Document
                               Document
                                      5-267-1
                                           Filed
                                               Filed
                                                 04/20/20
                                                     04/29/20
                                                            Page
                                                               Page
                                                                 29 of
                                                                    3630
                                                                       of 56

                                ROBERT B. GREIFINGER, M.D.

        Protection and Affordable Care Act. American Bar Association. Accessed on March 23, 2011 at
        http://www.cochs.org/files/ABA/aba_final.pdf
Williams BA, Sudore RL, Greifinger R, Morrison RS. Balancing Punishment and Compassion for
       Seriously Ill Prisoners. Ann Int Med 2011; 155:122-126.
Weilandt C, Greifinger RB , Hariga F. HIV in Prison: New Situation and Risk Assessment Toolkit. Int. J.
       Prisoner Health 2011; 7(2/3):17-22.
Williams, B., Stern, M., Mellow, J., Safer, M., Greifinger, RB. Aging in correctional custody: Setting a policy
       agenda for older prisoner health. Am J Public Health. Published online ahead of print June 14, 2012: e1–
       e7. doi:10.2105/AJPH.2012.300704.
Greifinger, RB. Independent review of clinical health services for prisoners. Int. J. Prisoner Health 2012;
        8(3/4):141-150.
Greifinger RB. Facing the facts, Int J Prisoner Health, Vol. 8 (3/4) (editorial).
Greifinger, RB. The Acid Bath of Cynicism. Correctional Law Reporter June/July 2013: 3, 14, 16.
Ahalt C, Trestman RL, Rich JD, Greifinger RB, Williams BA. Paying the price: the pressing need for quality, cost
        and outcomes data to improve correctional healthcare for older prisoners. J Am Geriatr Soc 61:2013–
        2019, 2013.
Williams BA, Ahalt C, Greifinger RB. The older prisoner and complex medical care. Chapter in WHO guide
       Prisons and Health. WHO Copenhagen. 2014: 165-170.
Rich JD, Chandler R . .. . Greifinger RB et al. How health care reform can transform the health of criminal
       justice-involved individuals. Health Affairs 33, No. 3(2014: -
Allen SA, Greifinger RB. Asserting Control: A Cautionary Tale. International Journal of Prisoner Health 11:3,
       2015.
Junod V, Wolff H, Scholten W, Novet B, Greifinger R, Dickson C & Simon O. Methadone versus
       torture: The perspective of the European Court of Human Rights. Heroin Addict Relat Clin Probl.
       Heroin Addict Relat Clin Probl 2018; 20(1): 31-36.
Pont J, Enggist S, Stover H, Williams B, Greifinger R, Wolff H. Prison Health Care Governance:
        Guaranteeing Clinical Independence. Published online ahead of print February 22, 2018.


                            ABSTRACTS & RESEARCH PRESENTATIONS
Mikl J, Kelley K, Smith P, Greifinger RB, Morse D, Survival Among New York State Prison Inmates
        With AIDS. Florence: Seventh International Conference on AIDS 1991 (poster session).
Sherman M, Coles B, Buehler J, Greifinger RB, Smith P, The HIV Epidemic in Inmates. Atlanta: Centers
      for Disease Control. 1991
Mikl J, Kelley K, Smith P, Greifinger RB, Morse D, Survival Among New York State Prison Inmates
        With AIDS, American Public Health Association. 1991 (poster session)
Mikl J, Smith P, Greifinger RB, Forte A, Foster J, Morse D, HIV Seroprevalence of Male Inmates
        Entering the New York State Correctional System. American Public Health Association. 1991
        (poster session)
Valway SE, Richards S, Kovacovich J, Greifinger R, Crawford J, Dooley SW. Transmission of
       Multidrug-resistant Tuberculosis in a New York State Prison, 1991. Abstract No 15-15, In: World
       Congress on TB Program and Abstracts, Washington, D.C., November, 1992.
      Case
         Case
           3:20-cv-02064-MMC
              3:20-cv-02731 Document
                              Document
                                     5-267-1
                                          Filed
                                              Filed
                                                04/20/20
                                                    04/29/20
                                                           Page
                                                              Page
                                                                30 of
                                                                   3730
                                                                      of 56

                            ROBERT B. GREIFINGER, M.D.

Mikl J, Smith PF, Greifinger RB, HIV Seroprevalence Among New York State Prison Entrants. Ninth
        International Conference on AIDS 1993 (Poster Session)
Hornung CA, Greifinger RB, McKinney WP. Projected Prevalence of Diabetes Mellitus in the
      Incarcerated Population. J Gen Int Med 14 (Supplement 2):40, April 1999.
Case 3:20-cv-02064-MMC Document 67-1 Filed 04/29/20 Page 38 of 56




          Exhibit C
          Case
            Case
               3:20-cv-02064-MMC
                  3:20-cv-02731-VC Document
                                   Document 67-1
                                            35 Filed
                                                 Filed04/25/20
                                                       04/29/20 Page
                                                                 Page1 39
                                                                       of 18
                                                                          of 56




 1   WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
     wfreeman@aclunc.org                              Public Defender
 2   SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
     sriordan@aclunc.org                              Chief Attorney
 3   ANGÉLICA SALCEDA (SBN 296152)                    GENNA ELLIS BEIER (CA SBN 300505)
     asalceda@aclunc.org                              genna.beier@sfgov.org
 4   AMERICAN CIVIL LIBERTIES UNION                   EMILOU H. MACLEAN (CA SBN 319071)
     FOUNDATION OF NORTHERN                           emilou.maclean@sfgov.org
 5   CALIFORNIA                                       FRANCISCO UGARTE (CA SBN 241710)
     39 Drumm Street                                  francisco.ugarte@sfgov.org
 6   San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
     Telephone: (415) 621-2493                        SAN FRANCISCO
 7   Facsimile: (415) 255-8437                        555 Seventh Street
                                                      San Francisco, CA 94103
 8   Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
     Additional Counsel Listed on Following Page      Fax: 415-553-9810
 9

10                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN FRANCISCO DIVISION

12

13   ANGEL DE JESUS ZEPEDA RIVAS,
     BRENDA RUIZ TOVAR, LAWRENCE
14   MWAURA, LUCIANO GONZALO                           DECLARATION OF SANDRA
     MENDOZA JERONIMO, CORAIMA                         HERNANDEZ
15   YARITZA SANCHEZ NUÑEZ, JAVIER
     ALFARO, DUNG TUAN DANG,
16                    Petitioners-Plaintiffs,

17                        v.

18   DAVID JENNINGS, Acting Director of the
     San Francisco Field Office of U.S. Immigration
19   and Customs Enforcement; MATTHEW T.
     ALBENCE, Deputy Director and Senior
20   Official Performing the Duties of the Director
     of the U.S. Immigration and Customs
21   Enforcement; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; GEO GROUP,
22   INC.; NATHAN ALLEN, Warden of Mesa
     Verde Detention Facility,
23
                        Respondents-Defendants.
24

25

26

27
                                DECLARATION OF SANDRA HERNANDEZ
28
          Case
            Case
               3:20-cv-02064-MMC
                  3:20-cv-02731-VC Document
                                   Document 67-1
                                            35 Filed
                                                 Filed04/25/20
                                                       04/29/20 Page
                                                                 Page2 40
                                                                       of 18
                                                                          of 56




 1   BREE BERNWANGER* (NY SBN 5036397)            MARTIN S. SCHENKER (SBN 109828)
     bbernwanger@lccrsf.org                       mschenker@cooley.com
 2   TIFANEI RESSL-MOYER (SBN 319721)             COOLEY LLP
     tresslmoyer@lccrsf.org                       101 California Street, 5th Floor
 3   HAYDEN RODARTE (SBN 329432)                  San Francisco, CA 94111
     hrodarte@lccrsf.org                          Telephone: (415) 693-2000
 4   LAWYERS’ COMMITTEE FOR                       Facsimile: (415) 693-2222
     CIVIL RIGHTS OF
 5   SAN FRANCISCO BAY AREA                       TIMOTHY W. COOK (Mass. BBO# 688688)*
     131 Steuart St #400                          tcook@cooley.com
 6   San Francisco, CA 94105                      FRANCISCO M. UNGER (Mass. BBO#
     Telephone: (415) 814-7631                    698807)*
 7                                                funger@cooley.com
     JUDAH LAKIN (SBN 307740)                     COOLEY LLP
 8   judah@lakinwille.com                         500 Boylston Street
     AMALIA WILLE (SBN 293342)                    Boston, MA 02116
 9   amalia@lakinwille.com                        Telephone: (617) 937-2300
     LAKIN & WILLE LLP                            Facsimile: (617) 937-2400
10   1939 Harrison Street, Suite 420
     Oakland, CA 94612
11   Telephone: (510) 379-9216
     Facsimile: (510) 379-9219
12
     JORDAN WELLS (SBN 326491)
13   jwells@aclusocal.org
     STEPHANIE PADILLA (SBN 321568)
14   spadilla@aclusocal.org
     AMERICAN CIVIL LIBERTIES UNION
15   FOUNDATION OF SOUTHERN CALIFORNIA
     1313 West Eighth Street
16   Los Angeles, CA 90017
     Telephone: (213) 977-9500
17   Facsimile: (213) 977-5297

18                              Attorneys for Petitioners-Plaintiffs
                         *Motion for Admission Pro Hac Vice Forthcoming
19

20

21

22

23

24

25

26

27
                              DECLARATION OF SANDRA HERNANDEZ
28
          Case
            Case
               3:20-cv-02064-MMC
                  3:20-cv-02731-VC Document
                                   Document 67-1
                                            35 Filed
                                                 Filed04/25/20
                                                       04/29/20 Page
                                                                 Page3 41
                                                                       of 18
                                                                          of 56




 1                                Declaration of Sandra Hernandez

 2         1.      I am the president and CEO of the California Health Care Foundation, which

 3   works to improve health care systems in California. Prior to joining CHCF, I was CEO of The

 4   San Francisco Foundation, which I led for 16 years. From 1994 to 1997, I served as Director of

 5   Health for the City and County of San Francisco. I also co-chaired San Francisco’s Universal

 6   Healthcare Council which designed Healthy San Francisco, an innovative health access program

 7   for the uninsured.

 8         2.      In February 2018, I was appointed by Governor Jerry Brown to the Covered

 9   California Board of Directors. In December 2019, I was appointed by Governor Gavin Newsom

10   to the Healthy California for All Commission. I served on President Bill Clinton’s Commission

11   on Consumer Protection and Quality in the Healthcare Industry, and on two Institute of

12   Medicine committees, including one on the Implementation of Antiviral Medication Strategies

13   for an Influenza Pandemic. Since 2017, I have been on the Planning Committee for the Future

14   of Health Services Research at the National Academy of Medicine. I also serve on the

15   University of California Regents Health Services Committee and the University of California-

16   Davis Gordon & Betty Moore School of Nursing National Advisory Committee.

17         3.      I practiced at San Francisco General Hospital in the HIV/AIDS Clinic from 1984

18   to 2016 and was an assistant clinical professor at the UCSF School of Medicine. I am a graduate

19   of Yale University, the Tufts School of Medicine, and the certificate program for senior

20   executives in state and local government at Harvard University’s John F. Kennedy School of

21   Government.

22         4.      Attached as Exhibit A is my curriculum vitae.

23   A.    Respiratory Spread of COVID-19

24         5.      The COVID-19 strain was isolated on January 7, 2020 after the first cases of the

25   2019 novel coronavirus (SAS-CoV-2) were identified in December 2019. The public health

26
                                                1
27                              DECLARATION OF SANDRA HERNANDEZ

28
           Case
             Case
                3:20-cv-02064-MMC
                   3:20-cv-02731-VC Document
                                    Document 67-1
                                             35 Filed
                                                  Filed04/25/20
                                                        04/29/20 Page
                                                                  Page4 42
                                                                        of 18
                                                                           of 56




 1   response in Wuhan, China, where the strain first appeared, was a mass quarantine of 59 million

 2   people in Wuhan and surrounding cities in mid-January. By the end of January, the World

 3   Health Organization declared the spread of COVID-19 an international public health

 4   emergency.

 5         6.      Transmission of COVID-19 is largely through community contact via respiratory

 6   spread. Droplets carrying the virus are transmitted primarily through hands and surfaces. As a

 7   result, infection control must focus on reducing droplet spread. Studies have shown viral

 8   shedding before symptom onset and in asymptomatic patients, suggesting that these individuals

 9   are important in disease transmission.

10         7.      Any publicly reported tally of reported cases and deaths from COVID-19 almost

11   certainly represents an undercount of infections given the constrained availability and

12   accessibility of COVID-19 testing. The overwhelming majority of cases, in the United States

13   and around the world, have resulted from community transmission.

14         8.      About 5% of patients with COVID-19 will develop acute respiratory distress

15   syndrome (ARDS) and require intensive care. Approximately 20% of infected individuals may

16   need hospitalization for clinical reasons.

17   B.    U.S. and California Public Health Response to COVID-19

18         9.      Testing capacity for COVID-19 was slow to become available in the United

19   States. It is now increasing in California and across the country but remains insufficient to

20   respond to the need. As testing increases, it is expected that the number of confirmed cases will

21   increase markedly.

22         10.     There is currently no treatment or vaccine for COVID-19. The clinical response

23   for most individuals with COVID-19 is limited to infection control. Patients with COVID-19

24   will require isolation and, depending on the severity of symptoms, hospitalization.

25

26
                                                 2
27                               DECLARATION OF SANDRA HERNANDEZ

28
               Case
                 Case
                    3:20-cv-02064-MMC
                       3:20-cv-02731-VC Document
                                        Document 67-1
                                                 35 Filed
                                                      Filed04/25/20
                                                            04/29/20 Page
                                                                      Page5 43
                                                                            of 18
                                                                               of 56




 1             11.     Limiting the growth of new cases can be achieved by (1) limiting social contact

 2       through social distancing and self-quarantine; (2) limiting the probability of infection during

 3       social contacts through, i.e., ensuring personal hygiene and hand-washing, disinfecting

 4       frequently touched surfaces and, where appropriate, wearing personal protective equipment; (3)

 5       decreasing the infectious period through contact tracing, case isolation, and timely treatment if

 6       medication is available; and ultimately (4) reducing population susceptibility to the virus

 7       through vaccination.

 8             12.     At this point, given the lack of more widespread community testing, and the lack

 9       of available treatments, the only option is mitigation. The most effective mitigation measures

10       are community-wide social distancing.

11             13.     The public health response to COVID-19 in California has been extensive. The

12       primary goal of the response has been to limit the growth of new cases in order to flatten the

13       outbreak. If effective, this serves to protect limited health care resources and allow time for the

14       development of effective medication and vaccines. Without an intervention, the pandemic will

15       quickly overwhelm the capacity of the health systems to respond to both COVID-19 and other

16       medical needs.

17             14.     To that end, on March 4, Governor Gavin Newsom declared a state of emergency

18       to make resources available, formalize emergency actions, and assist in state preparations for an

19       anticipated spread of COVID-19. 1 He also used the state’s authority to make all medically

20       necessary screening and testing for COVID-19 free for 24 million more California residents. 2

21       This includes waiving all fees for emergency room, urgent care or provider office visits related

22       to the screening and testing of COVID-19. The state also encouraged health plans to expand

23       telehealth services in order to increase screening and testing capacity.

24
     1
       See https://www.gov.ca.gov/wp-content/uploads/2020/03/3.4.20-Coronavirus-SOE-Proclamation.pdf (accessed
25   Mar. 21, 2020).
     2
       See https://www.cdph.ca.gov/Programs/OPA/Pages/NR20-012.aspx (accessed Mar. 21, 2020).
26
                                                     3
27                                   DECLARATION OF SANDRA HERNANDEZ

28
               Case
                 Case
                    3:20-cv-02064-MMC
                       3:20-cv-02731-VC Document
                                        Document 67-1
                                                 35 Filed
                                                      Filed04/25/20
                                                            04/29/20 Page
                                                                      Page6 44
                                                                            of 18
                                                                               of 56




 1             15.     In a March 15 proclamation, Governor Newsom advised all people over the age of

 2       65 to shelter in place; ordered the closure of bars, nightclubs, wineries and brewpubs; decreased

 3       restaurant capacity by half to permit social distancing; and severely restricted visitors to long-

 4       term care facilities and hospitals. He also announced that 51% of school districts, which

 5       represent 80-85% of all students in California, had closed for an extended period. He further

 6       expressed the intent of public authorities to procure hotels and motels for homeless people in

 7       order to decrease the risk of transmission for the unhoused.

 8             16.     On March 16, seven Bay Area counties issued the first “shelter in place” policies

 9       in the country. Three other counties followed. Pursuant to these policies, individuals were

10       directed to severely limit activity, travel and business outside the home. Only essential services,

11       such as health care, police, grocery stores, and gas stations, were exempted. On March 19,

12       Governor Newsom expanded the “shelter in place” policy to the entire state. 3 There are a

13       growing number of shelter in place policies across the country.

14             17.     COVID-19 remains a serious public health threat in California and nationwide.

15       However, as of today, these public health measures adopted in California appear to have been

16       effective in “flattening the curve,” or reducing the rate of increase of infections and deaths, in

17       the state. Although California was one of the earliest states to experience a significant number

18       of cases and deaths, it now ranks relatively low among the states in terms of infections and

19       deaths as a percentage of the population.

20             18.     There have been COVID-19 cases reported in Kern and Yuba Counties, the sites

21       of the Mesa Verde and Yuba immigration detention centers, respectively. As of April 18, 2020,

22       there are 610 confirmed cases in Kern County 4 and 41 confirmed cases in Yuba and Sutter

23       Counties. 5

24   3
       See https://www.gov.ca.gov/wp-content/uploads/2020/03/3.19.20-attested-EO-N-33-20-COVID-19-HEALTH-
     ORDER.pdf (accessed Mar. 22, 2020).
25   4
       See https://www.bakersfield.com (accessed Apr. 18, 2020).
     5
       See https://www.yuba.org/coronavirus/ (accessed Apr. 18, 2020).
26
                                                     4
27                                   DECLARATION OF SANDRA HERNANDEZ

28
           Case
             Case
                3:20-cv-02064-MMC
                   3:20-cv-02731-VC Document
                                    Document 67-1
                                             35 Filed
                                                  Filed04/25/20
                                                        04/29/20 Page
                                                                  Page7 45
                                                                        of 18
                                                                           of 56




 1   C.    Effects on Public Health of a COVID-19 Outbreak in Prisons, Jails or Detention
           Facilities
 2

 3         19.     Jails, prisons and detention facilities are places where individuals eat, sleep and

 4   live in close quarters. These are the type of environments where infectious diseases can most

 5   quickly spread. This is particularly true as respiratory hygiene within these facilities are limited.

 6         20.     Detention facilities have limited ability to allow for social distancing, and

 7   therefore are unable to effect the kinds of public health response measures that appear to have

 8   been effective to date in slowing the transmission of COVID-19.

 9         21.     In addition, detention facilities do not generally have the ability to isolate people
10   who are infected with COVID-19; to test all detainees in order to identify those with COVID-19
11   infection (whether they are symptomatic or asymptomatic); to provide the acute respiratory
12   support for individuals who manifest severe respiratory distress due to the infection.
13         22.     Prisons, jails and detention facilities are not isolated from the community. They

14   are part of and rely on the broader community. People from the community—including staff,

15   contractors and vendors—come and go for various reasons. Detainees also need to be

16   transported to and from facilities to attend court hearings, for specialized medical care, or for

17   other reasons. There can also be rapid turnover of individuals in the facilities. With each entry

18   and exit, individuals can bring infectious disease into or out of the facilities.

19         23.     Typically, immigration detention facilities are also in medically under-resourced

20   areas. This is true for Mesa Verde, in Bakersfield, California; and Yuba County Jail, in

21   Marysville, California. Marysville and Bakersfield are medically underserved. The immigration

22   detention facilities are not designed to handle specialized or intensive care. Thus, if an

23   individual detainee—or many detainees—need specialized care, they must rely on the medical

24   resources that are available in the community. In rural parts of California, these resources

25   quickly become strained and overloaded.

26
                                                  5
27                                DECLARATION OF SANDRA HERNANDEZ

28
           Case
             Case
                3:20-cv-02064-MMC
                   3:20-cv-02731-VC Document
                                    Document 67-1
                                             35 Filed
                                                  Filed04/25/20
                                                        04/29/20 Page
                                                                  Page8 46
                                                                        of 18
                                                                           of 56




 1             24.   Compelling evidence and current public health mitigation efforts would suggest
 2   that all efforts to avoid a COVID-19 infection outbreak in detention centers would significantly
 3   reduce the burden both on employees in those centers as well as the larger community in which
 4   those centers reside such that the health care delivery system can cope with existing infections
 5   better.
 6             25.   All counties are already burdened or expecting to be burdened by COVID-19,
 7   hence the extraordinary public health interventions. But there would be more capacity to
 8   respond if detained individuals are released to their homes—where there is less likelihood of
 9   infection because there is greater possibility of social distancing.
10             26.   Access to emergency medical services can be constrained because of the COVID-
11   19 related health burdens increasingly imposed on emergency health services. All individuals in
12   California have access to emergency medical care, regardless of their immigration status. The
13   barrier to emergency COVID-19 care for someone without lawful immigration status in
14   California would be more the capacity of the health system, and not their immigration status.
15             27.   California’s rural hospitals would likely be unable to cope with an outbreak of

16   COVID-19 at a local immigration detention facility. This would limit the effectiveness of the

17   response for the individual infected and needing emergency care. But it would also affect others

18   in the community who might have unmet medical needs.

19             28.   For these reasons, an outbreak of COVID-19 at immigration detention facilities

20   would have ripple effects for the community at large. Prison health is public health.

21   D.        Benefits to Public Health from Release of Immigration Detainees

22             29.   In my opinion, there is an opportunity to promote the public health in the
23   communities where the detention centers exist. It would be in the community’s best interests to
24   rapidly depopulate these congregate facilities in California.
25

26
                                                  6
27                                DECLARATION OF SANDRA HERNANDEZ

28
           Case
             Case
                3:20-cv-02064-MMC
                   3:20-cv-02731-VC Document
                                    Document 67-1
                                             35 Filed
                                                  Filed04/25/20
                                                        04/29/20 Page
                                                                  Page9 47
                                                                        of 18
                                                                           of 56




 1          30.     For the reasons elaborated above, and the reasons which are motivating
 2   unprecedented public health directives at the local and state levels, it is my expert opinion that it
 3   is in the interest of the public health of the State of California for immigration detention
 4   facilities to release detainees into the community. This is true so long as the individuals have a
 5   home to go to and they are willing and able to abide by local guidelines and directives.
 6          31.     It is consistent with the public health guidance and priorities of the State to
 7   encourage the release of detainees. The unnecessary detention of individuals in congregate
 8   facilities in the midst of a pandemic has risks to the individual and to the broader public.
 9          32.     The current recommendations of health care providers in the state are for
10   individuals to rest and recuperate at home, including if they have been tested and/or exposed to
11   COVID-19, so long as they are not experiencing severe symptoms. Under current guidelines,
12   individuals who are exposed to a COVID-19 patients ought to be tested for COVID-19,
13   quarantined for 14 days, and assessed for COVID-19 infection. Therefore, individuals who have
14   been exposed to COVID-19, including in the detention centers, ought to quarantined where they
15   are not in a congregate living situation and not exposing others to potential infection. This is
16   true for individuals who have exposure to COVID-19 in the detention centers.
17          33.     Even if the aggressive public health interventions across California ultimately
18   result in a stabilizing or improving infection rate, this would not necessarily eliminate the need
19   to decrease significantly the populations in the detention facilities. This is for several reasons.
20   First, the heightened risk of infectious spread inside the detention facilities would continue
21   because of the unique characteristics of congregate settings, even if things improved somewhat
22   outside the detention facilities. Second, the fact that the detention centers would remain as
23   hotspots, or potential hotspots, would pose a threat both to those detained and also to the health
24   of the public in the facilities and beyond. In some ways, the detention centers pose a unique
25   threat to the public’s health after there is stabilization outside of the detention centers in the
26
                                                  7
27                                DECLARATION OF SANDRA HERNANDEZ

28
          Case
           Case3:20-cv-02064-MMC
                 3:20-cv-02731-VC Document 35
                                           67-1Filed
                                                  Filed
                                                      04/25/20
                                                        04/29/20Page
                                                                  Page
                                                                     1048
                                                                        of of
                                                                           1856




 1   community, because an outbreak in the detention centers would threaten to reignite the spread
 2   of the pandemic when there has been some containment. Absent widespread testing in the
 3   community, which does not currently exist in California, it is also impossible to know current
 4   case rates and trends in new case infections. For these reasons, the loosening of social
 5   distancing cannot happen overnight; there will not be an on-off switch even for counties and the
 6   state. The detention centers will continue to pose a risk for those detained and for the broader
 7   public for some time after social distancing is relaxed in the areas around the detention centers.
 8         34.      Thus, it is consistent with state and local guidance for the general population to
 9   immediately depopulate detention centers as they are extremely high-risk for exacerbating the
10   COVID-19 epidemic.
11         Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true
12   and correct.
13

14   Executed this 20th day in April 2020 in, San Francisco, California.

15

16                                                        Sandra R. Hernández, MD
17

18

19

20

21

22

23

24

25

26
                                                  8
27                                DECLARATION OF SANDRA HERNANDEZ

28
       Case
        Case3:20-cv-02064-MMC
              3:20-cv-02731-VC Document 35
                                        67-1Filed
                                               Filed
                                                   04/25/20
                                                     04/29/20Page
                                                               Page
                                                                  1149
                                                                     of of
                                                                        1856



                   Sandra R. Hernández, MD
                   President & CEO
                   California Health Care Foundation




Dr. Sandra R. Hernández became president and CEO of the California Health Care Foundation in January
2014. CHCF is an independent, nonprofit philanthropy with assets of more than $700 million,
headquartered in Oakland, California, and dedicated to improving California’s health care system so that
all Californians — especially those with low-incomes — can get the care they need.

Prior to joining CHCF, Dr. Hernández was CEO of The San Francisco Foundation, which she led for 16
years. She previously served as director of public health for the City and County of San Francisco.

Dr. Hernández is an assistant clinical professor at the University of California, San Francisco, School of
Medicine and a leadership council member of the UCSF Institute for Global Health Sciences. She
practiced at San Francisco General Hospital in the AIDS clinic from 1984 to 2016. She is a graduate of
Yale University, the Tufts School of Medicine, and the certificate program for senior executives in state
and local government at Harvard University's John F. Kennedy School of Government.

Originally from Tucson, Arizona, she spent much of her childhood in rural New Mexico with her
grandparents. There she came to honor and appreciate her Mexican culture and its intrinsic values of
community and public service. Her love of science and math was nourished by her father, a self-
educated engineer.

Dr. Hernández serves as a board member of Covered California, a commissioner of the Healthy
California for All Commission, a trustee of the Reno-based Western Asbestos Settlement Trust, and as an
independent director of First Republic Bank. She is a member of the Public Policy Institute of California's
Statewide Leadership Council, the United States of Care Founder’s Council, the Well Being Trust
Advisory Council, and the National Academy of Medicine's planning committee for convening around
the future of health services research.

Her earlier affiliations include President Clinton's Commission on Consumer Protection and Quality in
the Healthcare Industry, and two Institute of Medicine committees: one on the Consequences of
Uninsurance, and another on the Implementation of Antiviral Medication Strategies for an Influenza
Pandemic.

Dr. Hernández is a former board member of Grantmakers In Health, the Council on Foundations, the
California Managed Risk Medical Insurance Board, the Yale University President's Council, the UCSF
Chancellor's Advisory Board, and the UCSF Clinical and Translational Science Institute Advisory Board.
She co-chaired San Francisco's Universal Healthcare Council, which designed Healthy San Francisco, an
innovative health access program for the uninsured.
      Case
       Case3:20-cv-02064-MMC
             3:20-cv-02731-VC Document 35
                                       67-1Filed
                                              Filed
                                                  04/25/20
                                                    04/29/20Page
                                                              Page
                                                                 1250
                                                                    of of
                                                                       1856



                    Sandra R. Hernández, MD
                    President & CEO
                    California Health Care Foundation




Education                        M.D., Tufts University School of Medicine, 1984, Boston, MA

                                 B.A., Psychology, Yale University, 1979, New Haven, CT

                                 W. K. Kellogg Fellowship

                                 John F. Kennedy School of Government Local and State Executive
                                 Program Certificate

                                 Honorary Doctorate, California Institute of Integral Studies, 2006, San
                                 Francisco, CA



Medical Licensure                Medical Board of California
                                 Physician and Surgeon, 1986–Present



Medical Training                 Residency, Primary Care/Internal Medicine
                                 San Francisco General Hospital
                                 University of California, San Francisco, 1984–1987



Language Competency              English and Spanish



Current Employment               California Health Care Foundation
                                 Oakland, CA
                                 January 2014–Present
      Case
       Case3:20-cv-02064-MMC
             3:20-cv-02731-VC Document 35
                                       67-1Filed
                                              Filed
                                                  04/25/20
                                                    04/29/20Page
                                                              Page
                                                                 1351
                                                                    of of
                                                                       1856



Employment Experience    Chief Executive Officer
                         The San Francisco Foundation
                         September 1997–December 2013



                         Assistant Clinical Professor
                         School of Medicine
                         University of California, San Francisco
                         July 1992–Present



                         Director of Health
                         City and County of San Francisco
                         Department of Public Health
                         January 1994–August 1997



                         County Health Officer and Deputy Director
                         Community Public Health Services and AIDS
                         San Francisco Department of Public Health
                         November 1992–January 1994



                         Acting Medical Director
                         Community Public Health Services
                         San Francisco Department of Public Health
                         September 1991–November 1992



                         Director, AIDS Office
                         San Francisco Department of Public Health
                         February 1990–November 1992



                         Branch Chief, Health Resources and Services
                         AIDS Office
                         San Francisco Department of Public Health
                         1988–1990
      Case
       Case3:20-cv-02064-MMC
             3:20-cv-02731-VC Document 35
                                       67-1Filed
                                              Filed
                                                  04/25/20
                                                    04/29/20Page
                                                              Page
                                                                 1452
                                                                    of of
                                                                       1856



Current Appointments and Public Service

                              Healthy California for All Commission
                              Commissioner
                              December 2019–Present

                              United States of Care
                              Founder’s Council
                              March 2018–Present

                              Well Being Trust
                              Advisory Council
                              March 2018–Present

                              Covered California
                              Board of Directors
                              February 2018–Present

                              National Academy of Medicine
                              Planning Committee for the Future of Health Services Research
                              July 2017–Present

                              Board of Regents, University of California
                              Health Services Committee
                              March 2016–Present

                              West Coast Healthcare Executive Summit
                              Member 2014–Present

                              Public Policy Institute of California Statewide Leadership Council
                              April 2011–Present

                              First Republic Bank
                              Board of Directors
                              August 2010–Present

                              Institute for Global Health Sciences Advisory Council
                              University of California, San Francisco
                              2009–present

                              Western Asbestos Settlement Trust
                              Appointed Trustee
                              California Superior Court
                              April 2004–Present




Academic Appointments
                              Clinical and Translational Science Institute Clinical Research Center
      Case
       Case3:20-cv-02064-MMC
             3:20-cv-02731-VC Document 35
                                       67-1Filed
                                              Filed
                                                  04/25/20
                                                    04/29/20Page
                                                              Page
                                                                 1553
                                                                    of of
                                                                       1856



                         External Advisory Board
                         University of California, San Francisco
                         2007–2017

                         San Francisco General Hospital
                         Faculty, Department of Medicine
                         Medical Attending
                         AIDS Clinic (Ward 86)
                         1987–2016

                         Pediatric Leadership for the Underserved
                         Advisory Council
                         University of California, San Francisco
                         2006–2016

                         Program in Medical Education for the Urban Underserved
                         Advisory Council
                         University of California, San Francisco
                         2006–2016

                         Chancellor’s Advisory Board
                         University of California, San Francisco
                         2010–2014

                         Campus Facilities Improvement Association
                         University of California, San Francisco
                         2008–2012



Past Appointments
and Public Service       Betty Irene Moore School of Nursing at UC Davis
                         National Advisory Council
                         2016–2019

                         Health IT Strategic Planning and Innovation Workgroup
                         Member
                         2014–2017

                         Yale University
                         University Council Member
                         2011–2016

                         Blue Shield of California Foundation
                         Board of Directors
                         2010–2014
Case
 Case3:20-cv-02064-MMC
       3:20-cv-02731-VC Document 35
                                 67-1Filed
                                        Filed
                                            04/25/20
                                              04/29/20Page
                                                        Page
                                                           1654
                                                              of of
                                                                 1856



                   The Center for Investigative Reporting
                   Board of Directors
                   2011–2014

                   Federal Reserve Bank of San Francisco
                   Economic Advisory Councilmember
                   2011–2014

                   National Academy of Sciences Institute of Medicine
                   Committee on Implementation of Antiviral Medication Strategies for an
                   Influenza Pandemic
                   2007–2008

                   Council on Foundations
                   Board of Directors
                   Committee on Inclusiveness, Ethics and Practices
                   2006–2009


                   Co-Chair, Mayor’s Universal Healthcare Council
                   San Francisco Health Access Plan
                   Mayor Gavin Newsom
                   2006

                   Chair, Mayor’s Blue-Ribbon Committee on the Future Location of San
                   Francisco General Hospital
                   Mayor Gavin Newsom
                   2005

                   National Academy of Sciences Institute of Medicine
                   Committee on the Consequences of the Uninsured
                   2003–2004

                   Lucile Packard Children’s Hospital
                   Board of Directors and Chair of Public Policy Committee
                   2003–2010

                   Corporation for Supportive Housing
                   Board of Directors, Chair Governance Committee
                   1997–2008

                   Blackbaud, Inc.
                   Board of Directors and Audit Committee
                   2002–2006

                   California State Senate-Appointed Member
                   Managed Risk Medical Insurance Board
                   1998–2007
      Case
       Case3:20-cv-02064-MMC
             3:20-cv-02731-VC Document 35
                                       67-1Filed
                                              Filed
                                                  04/25/20
                                                    04/29/20Page
                                                              Page
                                                                 1755
                                                                    of of
                                                                       1856



                         Kaiser Permanente
                         Member, National Advisory Council on Professional and Organizational
                         Ethics
                         1997–2003

                         Grantmakers in Health
                         Board of Directors
                         1998–2003

                         Presidential Appointee
                         President Clinton’s Commission on Quality and Consumer Protection in
                         the Health Industry
                         Co-Chair, Subcommittee on Roles and Responsibilities of Public/Private
                         Care Purchasers and Oversight Organizations
                         1997–1998

                         San Francisco Health Plan
                         Founding Chair, Board of Directors
                         1995–1998

                         Scientific Advisory Committee on Antiviral Therapy
                         Federal Drug Administration
                         1995–1998

Honors / Awards

                         San Francisco Business Times
                         Most Admired CEO
                         2019

                         University of California, San Francisco
                         Alumni Excellence Award
                         2015

                         Openhouse, San Francisco
                         Adelman/Gurevitch Founders Award
                         2015

                         Hispanic Business Magazine
                         Woman of the Year
                         2008

                         Tufts Medicine Magazine
                         Cover
                         2008

                         San Francisco Planning and Urban Research Association
                         Silver Spur Award
                         2008
Case
 Case3:20-cv-02064-MMC
       3:20-cv-02731-VC Document 35
                                 67-1Filed
                                        Filed
                                            04/25/20
                                              04/29/20Page
                                                        Page
                                                           1856
                                                              of of
                                                                 1856



                   Women Healthcare Executives
                   Woman of the Year
                   2007

                   Modern Healthcare Magazine
                   One of Ten Healthcare Leaders for the Next Century: Up and Comers
                   1997

                   League of Women Voters of San Francisco
                   Women Who Could Be President Award
                   1993
